                    3:19-cv-03220-SEM-TSH # 67   Page 1 of 163
                                                                                    E-FILED
                                                        Wednesday, 08 July, 2020 04:03:19 PM
                                                               Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
        FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JULIE A. SWANSON, Individually, and Mother )
And Next of Friend of MADISON SWANSON, )
JOAN A. ELMORE, ROBERT G. ELMORE           )
                                           )
            Plaintiffs,                    )
v.                                         )
                                           )       No. 3:19-CV-03220
MURRAY BROS, LLC, JIMMIE DALE COX,         )
PIRAMAL GLASS-USA, INC., and               )
LARRY MURRAY TRUCKING, INC.                )
                                           )
           Defendants.                     )
                                           )
                                           )
                                           )


MARGARITA A. MARTINEZ,                     )
                                           )
           Plaintiff,                      )
                                           )
v.                                         )       No. 3:20-CV-03083
                                           )
JIMMIE DALE COX, MURRAY BROS., LLC,        )
LARRY MURRAY TRUCKING, INC.,               )
And PIRAMAL GLASS-USA, INC.                )
                                           )
          Defendants.                      )

                        SECOND AMENDED COMPLAINT AT LAW

      NOW COME Plaintiffs, JULIE A. SWANSON, Individually, and Mother and Next of

Friend of MADISON SWANSON, JOAN A. ELMORE and ROBERT G. ELMORE by and

through their attorneys, CLIFFORD LAW OFFICES, complaining of Defendants, MURRAY

BROS, LLC; JIMMIE DALE COX; PIRAMAL GLASS-USA, INC., and LARRY MURRAY

TRUCKING, INC, stating:


                                   PARTIES:

                                       1
                       3:19-cv-03220-SEM-TSH # 67             Page 2 of 163




1.     JULIE A. SWANSON resides at 1272 E. Walnut Avenue, Des Plaines, IL 60016.

2.     MADISON SWANSON resides at 1272 E. Walnut Avenue, Des Plaines, IL 60016.

3.     JOAN A. ELMORE resides at 6032 N. Austin Ave., Chicago, IL 60646.

4.     ROBERT G. ELMORE resides at 6032 N. Austin Ave., Chicago, IL 60646.

5.     MURRAY BROS, LLC, is and at all times herein was, a Missouri limited liability company

based out of Farmington, Missouri, and a motor carrier capable of suing and being sued in the

State of Illinois operating under USDOT No. 1099637 and MC (MX) No. 452040. MURRAY

BROS. LLC, traveling interstate and conducts business in Illinois.

6.     PIRAMAL GLASS-USA, INC., is and at all times herein was, a Delaware corporation,

with a principal place of business in New Jersey, and a motor carrier capable of suing and being

sued in the State of Illinois, which has operated under USDOT 1086862 and travels interstate,

conducting business in Illinois.

7.     That LARRY MURRAY TRUCKING, INC., is and at all times herein was, a Missouri

corporation based out of Farmington, Missouri, and a motor carrier capable of suing and being

sued in the State of Illinois and travels interstate conducting business in Illinois operating under

USDOT 2320220.

                                   JURISDICTION AND VENUE:

8.     Venue is proper for this personal injury action, because the alleged actions all occurred in

Delaware County.

9.     On September 16, 2019, PIRAMAL GLASS-USA, INC. removed this case to the United

States District Court for the Central District of Illinois, pursuant to 28 U.S.C. §§ 1332 and 1441,

based on diversity of citizenship or the parties and that the Plaintiffs’ loss exceeded the $75,000.00

jurisdiction amount required by 28 U.S.C. § 1332(a).



                                                  2
                       3:19-cv-03220-SEM-TSH # 67             Page 3 of 163




COUNT I – VICARIOUS LIABILITY - MURRAY BROS, LLC – JULIE A. SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, owned, operated,

maintained, managed, and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

4.     That on April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014 Peterbilt

with the governor set at 70 miles per hour.

5.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.



                                                  3
                      3:19-cv-03220-SEM-TSH # 67           Page 4 of 163




8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, MURRAY BROS, LLC, by and through its agent and/or

employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor vehicle in a

reasonably safe manner.

10.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       e)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);


                                               4
                       3:19-cv-03220-SEM-TSH # 67             Page 5 of 163




       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)      Operated a 2014 Peterbilt truck with defective equipment;
       l)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       m)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       n)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       o)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       p)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
       q)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
       r)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.
11.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JULIE A. SWANSON, sustained

injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture of the C6

vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future disability,

lost earnings, and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00).

      COUNT II – NEGLIGENCE - MURRAY BROS, LLC – JULIE A. SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:




                                                  5
                       3:19-cv-03220-SEM-TSH # 67             Page 6 of 163




1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102 with the governor set at

70 miles per hour.

5.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.




                                                  6
                     3:19-cv-03220-SEM-TSH # 67               Page 7 of 163




9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

12.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to operate

and maintain its motor vehicle in a reasonably safe manner.

13.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was negligent in one or more of the following respects:

       a)     Was in contact with a driver via telephone when it was not safe to do so;

       b)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;

       c)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;

       d)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;

       e)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);

       f)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);



                                               7
            3:19-cv-03220-SEM-TSH # 67              Page 8 of 163




g)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

h)   Operated a 2014 Peterbilt truck with defective equipment;

i)   Operated a 2014 Peterbilt at excessive speed;

j)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;

k)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;

l)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

m)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);

n)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1);

o)   Drove a commercial motor vehicle without first being satisfied that the service
     brakes and truck brake connections were in good working order in violation of the
     provisions of 49 CFR §392.7;

p)   Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
     §393.45 by modifying the brake tubing and hoses and failing to maintain same;

q)   Failed to meet the requirements of Title 49, Code of Federal Regulations, §390.3(e)
     which states that every employer and driver shall be knowledgeable of and comply
     with all regulations contained in this subchapter that are applicable to that motor
     carrier's operations, and all motor vehicle equipment and accessories required by
     this chapter shall be maintained in compliance with all applicable performance and
     design criteria set forth in that chapter;

r)   Failed to be responsible for the management, maintenance, operation, and driving
     of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or dispatching
     of drivers, and failed to instruct agents, drivers, and employees in compliance with
     the rules in this part in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.1; and

s)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between points
     in such period of time as would necessitate the 2014 Peterbilt being operated at
     speeds greater than those prescribed by the jurisdictions in or through which the
     commercial motor vehicle is being operated in violation of the requirements of Title
     49, Code of Federal Regulations, §392.6.


                                       8
                       3:19-cv-03220-SEM-TSH # 67             Page 9 of 163




14.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JULIE A. SWANSON, sustained

injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture of the C6

vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future disability,

lost earnings, and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00).

      COUNT III – WILLFUL AND WANTON - MURRAY BROS, LLC – JULIE A.
                               SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102.




                                                  9
                       3:19-cv-03220-SEM-TSH # 67           Page 10 of 163




5.        On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.        On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.        On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.        On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, by and

through its agent and/or employee Defendant, JIMMIE DALE COX, knowingly could not produce

written logs, electronic logs, or driver’s record of duty status to the police at the scene of the

collision.

9.        On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, knew

or should have known that the 2014 Peterbilt was being operated with the governor set at 70 miles

per hour.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

permitted and knew that the 2014 Peterbilt was being operated with the brakes being modified

with pliers.




                                                 10
                        3:19-cv-03220-SEM-TSH # 67    Page 11 of 163




12.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Elsberry County, Missouri.

13.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an accident

on Missouri Highway 32.

14.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

15.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

16.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

17.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

18.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.




                                             11
                     3:19-cv-03220-SEM-TSH # 67             Page 12 of 163




19.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

20.    On and before April 29, 2019, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

22.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

23.    On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

24.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

25.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

26.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by



                                                12
                     3:19-cv-03220-SEM-TSH # 67              Page 13 of 163




TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

27.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to refrain

from acting with utter indifference and/or conscious disregard for the safety of others.

28.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was willful and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard was in contact with a driver via
               telephone when it was not safe to do so;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;

       c)      With utter indifference and/or conscious disregard failed to maintain the brakes of
               his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

       d)      With utter indifference and/or conscious disregard failed to operate a commercial
               vehicle in accordance with the laws and regulations of the Code of Federal
               Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

       e)      With utter indifference and/or conscious disregard drove a motor vehicle without
               first being satisfied that the motor vehicle was in a safe operating condition in
               violation of 49 CFR §396.13(a);

       f)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of 49
               CFR §396.7(a);

       g)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of Title
               49, Code of Federal Regulations, §392.82;

       h)      With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
               with defective equipment and at excessive speed;

       i)      With utter indifference and/or conscious disregard operated a commercial motor
               vehicle in violation of 49 CFR §393.45;




                                                13
           3:19-cv-03220-SEM-TSH # 67             Page 14 of 163




j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);

n)   With utter indifference and/or conscious disregard drove a commercial motor
     vehicle without first being satisfied that the service brakes and truck brake
     connections were in good working order in violation of the provisions of 49 CFR
     §392.7;

o)   With utter indifference and/or conscious disregard operated a motor vehicle in
     violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
     tubing and hoses and failing to maintain same;

p)   With utter indifference and/or conscious disregard failed to meet the requirements
     of Title 49, Code of Federal Regulations, §390.3(e) which states that every
     employer and driver shall be knowledgeable of and comply with all regulations
     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

q)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

r)   With utter indifference and/or conscious disregard instructed, pressured, or allowed
     the operation of the 2014 Peterbilt between points in such period of time as would
     necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
     by the jurisdictions in or through which the commercial motor vehicle is being
     operated in violation of the requirements of Title 49, Code of Federal Regulations,
     §392.6.




                                      14
                      3:19-cv-03220-SEM-TSH # 67              Page 15 of 163




29.      As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future

disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.

         COUNT IV – NEGLIGENCE - JIMMIE DALE COX - JULIE A. SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

3.       On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.




                                                  15
                     3:19-cv-03220-SEM-TSH # 67           Page 16 of 163




4.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

5.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

7.      On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty of care to operate his

motor vehicle in a reasonably safe manner.

8.     At the time and place aforesaid, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;



                                              16
                      3:19-cv-03220-SEM-TSH # 67             Page 17 of 163




       g)      Failed to operate a commercial vehicle in accordance with the laws and regulations
               of the Code of Federal Regulations in violation of Title 49, Code of Federal
               Regulations, §392.2;
       h)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);
       i)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);
       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)      Operated a 2014 Peterbilt truck with defective equipment;
       l)      Operated a trailer with defective equipment;
       m)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       n)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       o)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       p)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and
       q)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

9.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, JIMMIE DALE COX, Plaintiff, JULIE A. SWANSON, sustained injuries

of a personal, permanent, and pecuniary nature, including a concussion, fracture of the C6 vertebra,

slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future disability, lost

earnings, and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00).

                                                 17
                      3:19-cv-03220-SEM-TSH # 67              Page 18 of 163




COUNT V – WILLFUL AND WANTON - JIMMIE DALE COX - JULIE A. SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the governor set at 70 miles per hour.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the brakes being modified with pliers.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant JIMMIE DALE COX, was

operating the 2014 Peterbilt with inoperable brakes.

6.     On April 29, 2018, Defendant, JIMMIE DALE COX, knew the 2014 Peterbilt was not safe

to be operated on the roadway.

7.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.




                                                  18
                      3:19-cv-03220-SEM-TSH # 67             Page 19 of 163




9.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

11.     On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty to care to refrain from

acting with utter indifference and/or conscious disregard for the safety of others.

12.    At the time and place aforesaid, Defendant, JIMMIE DALE COX, was willful and wanton

in one or more of the following respects:

       a)      Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;

       c)      With utter indifference and/or conscious disregard failed to maintain the brakes of
               his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

       d)      With utter indifference and/or conscious disregard failed to operate a commercial
               vehicle in accordance with the laws and regulations of the Code of Federal
               Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

       e)      With utter indifference and/or conscious disregard drove a motor vehicle without
               first being satisfied that the motor vehicle was in a safe operating condition in
               violation of 49 CFR §396.13(a);

       f)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of 49
               CFR §396.7(a);

       g)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of Title
               49, Code of Federal Regulations, §392.82;


                                                 19
           3:19-cv-03220-SEM-TSH # 67            Page 20 of 163




h)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     with defective equipment;

i)   With utter indifference and/or conscious disregard operated a commercial motor
     vehicle in violation of 49 CFR §393.45;

j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);

n)   With utter indifference and/or conscious disregard drove a commercial motor
     vehicle without first being satisfied that the service brakes and truck brake
     connections were in good working order in violation of the provisions of 49 CFR
     §392.7;

o)   With utter indifference and/or conscious disregard operated a motor vehicle in
     violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
     tubing and hoses and failing to maintain same;

p)   With utter indifference and/or conscious disregard failed to meet the requirements
     of Title 49, Code of Federal Regulations, §390.3(e) which states that every
     employer and driver shall be knowledgeable of and comply with all regulations
     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

q)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and




                                      20
                      3:19-cv-03220-SEM-TSH # 67              Page 21 of 163




        r)     With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

13.     As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, JIMMIE DALE COX, Plaintiff, JULIE A. SWANSON, sustained

injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture of the C6

vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future disability,

lost earnings, and pain and suffering in the past, present and in the future and medical bills.

        WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.

     COUNT VI – VICARIOUS LIABILITY – PIRAMAL GLASS-USA, INC. – JULIE A.
                                 SWANSON

        NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the County

of Cook, State of Illinois.




                                                  21
                      3:19-cv-03220-SEM-TSH # 67          Page 22 of 163




3.     On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.     At all relevant times, Defendant, MURRAY BROS, LLC and JIMMIE DALE COX, were

an actual, implied and/or apparent agents, servants, and/or employees of Defendant, PIRAMAL

GLASS-USA, INC., where Defendant, PIRAMAL GLASS-USA, INC., controlled the conduct,

actions, direction, means, methods, and the manner of work performed by Defendants, MURRAY

BROS, LLC, and JIMMIE DALE COX.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX, operated,

managed, maintained and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

6.     That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

7.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

8.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.




                                                22
                     3:19-cv-03220-SEM-TSH # 67            Page 23 of 163




9.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

12.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

13.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., by and through its agent

and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

14.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., by and

through its actual, implied and/or apparent agents, servants, and/or employees Defendants,

MURRAY BROS, LLC and JIMMIE DALE COX, was negligent in one or more of the following

respects:

       a)      Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)      Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway, or which endangered the safety of persons
               or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;



                                               23
           3:19-cv-03220-SEM-TSH # 67            Page 24 of 163




c)   Failed to decrease speed to avoid colliding with another vehicle, in violation of
     Illinois Compiled Statutes, 625 ILCS 5/11-601;

d)   Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
     violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
e)   Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
     (b);
f)   Operated a motor vehicle while using a hand-held mobile telephone in violation of
     Title 49, Code of Federal Regulations, §392.82;
g)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
     violation of 625 ILCS §5/12-301;
h)   Failed to operate a commercial vehicle in accordance with the laws and regulations
     of the Code of Federal Regulations in violation of Title 49, Code of Federal
     Regulations, §392.2;
i)   Drove a motor vehicle without first being satisfied that the motor vehicle was in a
     safe operating condition in violation of 49 CFR §396.13(a);
j)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of 49 CFR §396.7(a);
k)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
l)   Operated a 2014 Peterbilt truck with defective equipment;
m)   Operated a trailer with defective equipment;
n)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;
o)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;
p)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
q)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);
r)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1);
s)   Drove a commercial motor vehicle without first being satisfied that the service
     brakes and truck brake connections were in good working order in violation of the
     provisions of 49 CFR §392.7; and
t)   Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
     §393.45 by modifying the brake tubing and hoses and failing to maintain same.

                                     24
                      3:19-cv-03220-SEM-TSH # 67              Page 25 of 163




15.      As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future

disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00).

      COUNT VII – NEGLIGENT HIRING – PIRAMAL GLASS-USA, INC. – JULIE A.
                                 SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.       On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, operated,



                                                  25
                        3:19-cv-03220-SEM-TSH # 67         Page 26 of 163




managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

5.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

10.    On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

11.    On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

12.    On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in excess

of 10 mph in Wisconsin.



                                               26
                      3:19-cv-03220-SEM-TSH # 67            Page 27 of 163




13.    On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

14.    On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

15.    That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

16.    On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

17.    On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

18.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

19.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

20.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

21.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.



                                                27
                     3:19-cv-03220-SEM-TSH # 67             Page 28 of 163




22.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

23.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

24.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

25.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

26.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

employ a competent and careful trucking company to transport its goods on our roadways.

27.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was negligent

in one or more of the following respects:

       a)      employing MURRAY BROS, LLC, and JIMMIE DALE COX, without conducting
               an investigation into their skill, fitness, competence and safety record, which would
               have revealed that they were, in fact, unskilled, unfit, incompetent and had a record
               of dangerous behavior and equipment;

       b)      employing MURRAY BROS, LLC, despite it being unskilled, unfit, incompetent
               and having a record of dangerous behavior and equipment, all of which was or
               should have been known;

       c)      Permitted its motor vehicle to be operated in such a manner as was likely to cause
               an accident;



                                                28
           3:19-cv-03220-SEM-TSH # 67              Page 29 of 163




d)   Permitted its driver to drive in excess of the hours of service provisions of Title
     49, Code of Federal Regulations, §395.0 et seq;

e)   Failed to meet the requirements of Title 49, Code of Federal Regulations,
     §390.3(e) which states that every employer and driver shall be knowledgeable of
     and comply with all regulations contained in this subchapter that are applicable to
     that motor carrier's operations, and all motor vehicle equipment and accessories
     required by this chapter shall be maintained in compliance with all applicable
     performance and design criteria set forth in that chapter;

f)   Falsified certificates, reports and records in violation of the requirements of Title
     49, Code of Federal Regulations, §390.35;

g)   Failed to be responsible for the management, maintenance, operation, and driving
     of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or
     dispatching of drivers, and failed to instruct agents, drivers, and employees in
     compliance with the rules in this part in violation of the requirements of Title 49,
     Code of Federal Regulations, §392.1;

h)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between
     points in such period of time as would necessitate the 2014 Peterbilt being
     operated at speeds greater than those prescribed by the jurisdictions in or through
     which the commercial motor vehicle is being operated in violation of the
     requirements of Title 49, Code of Federal Regulations, §392.6;

i)   Failed to inspect the service brakes, including trailer brake connections, to make
     sure they were in good working order in violation of the requirements of Title 49,
     Code of Federal Regulations, §392.7;

j)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of
     the requirements of Title 49, Code of Federal Regulations, §393.48(a);

k)   Failed to record the driver's duty status for each 24-hour period in violation of the
     requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of
     duty status;

l)   Failed to be knowledgeable of, and in compliance with, the full scope of the
     requirements and specifications, especially in regard to equipment such as brakes
     and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1; and

m)   Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to
     modifying the brakes, which were inoperable, and the ELD which was inoperable
     in violation of part Title 49, Code of Federal Regulations, § 396.7.




                                       29
                      3:19-cv-03220-SEM-TSH # 67              Page 30 of 163




28.      As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future

disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00).

 COUNT VIII – WILLFUL AND WANTON – PIRAMAL GLASS-USA, INC. – JULIE A.
                             SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.       On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendant, MURRAY BROS, LLC, and Defendant, JIMMIE DALE COX,




                                                  30
                       3:19-cv-03220-SEM-TSH # 67            Page 31 of 163




operated, managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on

Interstate 55 at or near milepost 102.

5.        On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.        At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC. and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.        At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.        On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knew or should have known that the 2014 Peterbilt was being operated with the governor

set at 70 miles per hour.




                                                 31
                        3:19-cv-03220-SEM-TSH # 67       Page 32 of 163




11.    On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., permitted and knew that the 2014 Peterbilt was being operated with the brakes being

modified with pliers.

12.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

13.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

14.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.

15.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump

in Batesville, Mississippi.

16.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident

in Pocahontas, Illinois.

17.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding

in excess of 10 mph in Wisconsin.




                                              32
                     3:19-cv-03220-SEM-TSH # 67             Page 33 of 163




18.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an

accident in Granada, Mississippi.

19.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX,

was involved in an accident on Highway 55 in Mississippi.

20.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

21.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

22.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

23.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

24.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.




                                                33
                     3:19-cv-03220-SEM-TSH # 67             Page 34 of 163




25.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

26.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

27.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

28.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

29.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

refrain from willful and wanton conduct to employ a competent and careful trucking company to

transport its goods on our roadways.

30.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was willful

and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, and JIMMIE DALE COX, without conducting an investigation into their
               skill, fitness, competence and safety record, which would have revealed that they
               were, in fact, unskilled, unfit, incompetent and had a record of dangerous behavior
               and equipment;

       b)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, despite it being unskilled, unfit, incompetent and having a record of
               dangerous behavior and equipment, all of which was or should have been known;



                                                34
           3:19-cv-03220-SEM-TSH # 67             Page 35 of 163




c)   With utter indifference and/or conscious disregard permitted its motor vehicle to
     be operated in such a manner as was likely to cause an accident;

d)   With utter indifference and/or conscious disregard permitted its driver to drive in
     excess of the hours of service provisions of Title 49, Code of Federal Regulations,
     §395.0 et seq;

e)   With utter indifference and/or conscious disregard failed to meet the requirements
     of Title 49, Code of Federal Regulations, §390.3(e) which states that every
     employer and driver shall be knowledgeable of and comply with all regulations
     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

f)   With utter indifference and/or conscious disregard falsified certificates, reports
     and records in violation of the requirements of Title 49, Code of Federal
     Regulations, §390.35;

g)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1;

h)   With utter indifference and/or conscious disregard instructed, pressured, or
     allowed the operation of the 2014 Peterbilt between points in such period of time
     as would necessitate the 2014 Peterbilt being operated at speeds greater than those
     prescribed by the jurisdictions in or through which the commercial motor vehicle
     is being operated in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.6;

i)   With utter indifference and/or conscious disregard failed to inspect the service
     brakes, including trailer brake connections, to make sure they were in good
     working order in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.7;

j)   With utter indifference and/or conscious disregard failed to make sure the brakes
     were operable in the 2014 Peterbilt, in violation of the requirements of Title 49,
     Code of Federal Regulations, §393.48(a);

k)   With utter indifference and/or conscious disregard failed to record the driver's
     duty status for each 24-hour period in violation of the requirements of Title 49,
     Code of Federal Regulations, § 395.8 Driver's record of duty status;




                                      35
                      3:19-cv-03220-SEM-TSH # 67              Page 36 of 163




         l)     With utter indifference and/or conscious disregard failed to be knowledgeable of,
                and in compliance with, the full scope of the requirements and specifications,
                especially in regard to equipment such as brakes and ELD in violation of part
                Title 49, Code of Federal Regulations, § 393.1; and

         m)     With utter indifference and/or conscious disregard permitted the unsafe operation
                of the 2014 Peterbilt, specifically in respect to modifying the brakes, which were
                inoperable, and the ELD which was inoperable in violation of part Title 49, Code
                of Federal Regulations, § 396.7.

31.      As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future

disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00), including interests and costs including punitive damages

appropriate to deter Defendant’s Willful and Wanton conduct.

COUNT IX – VICARIOUS LIABILITY - LARRY MURRAY TRUCKING, INC. – JULIE
                             A. SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.




                                                  36
                      3:19-cv-03220-SEM-TSH # 67           Page 37 of 163




3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

9.     At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., by

and through its agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:



                                                 37
           3:19-cv-03220-SEM-TSH # 67            Page 38 of 163




a)   Operated its motor vehicle without keeping a proper and sufficient lookout;

b)   Proceeded at a speed greater than reasonable and proper with regard to traffic
     conditions and the use of the highway, or which endangered the safety of persons
     or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

c)   Failed to decrease speed to avoid colliding with another vehicle, in violation of
     Illinois Compiled Statutes, 625 ILCS 5/11-601;

d)   Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
     violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
e)   Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
     (b);
f)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
     violation of 625 ILCS §5/12-301;
g)   Failed to operate a commercial vehicle in accordance with the laws and regulations
     of the Code of Federal Regulations in violation of Title 49, Code of Federal
     Regulations, §392.2;
h)   Drove a motor vehicle without first being satisfied that the motor vehicle was in a
     safe operating condition in violation of 49 CFR §396.13(a);
i)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of 49 CFR §396.7(a);
j)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
k)   Operated a 2014 Peterbilt truck with defective equipment;
l)   Operated a trailer with defective equipment;
m)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;
n)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;
o)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
q)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);
p)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1); and




                                     38
                      3:19-cv-03220-SEM-TSH # 67              Page 39 of 163




         q)     Drove a commercial motor vehicle without first being satisfied that the service
                brakes and truck brake connections were in good working order in violation of the
                provisions of 49 CFR §392.7.

10.      As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future

disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00).

      COUNT X – NEGLIGENCE - LARRY MURRAY TRUCKING, INC. – JULIE A.
                                SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.

3.       On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.




                                                  39
                     3:19-cv-03220-SEM-TSH # 67               Page 40 of 163




4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., owed a duty of

care to operate and maintain its motor vehicle in a reasonably safe manner.

9.     At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., was

negligent in one or more of the following respects:

       a)      Failed to make a reasonable inquiry as to its driver’s competence;

       b)      Selected an incompetent and unfit driver;

       c)      Failed to select a competent and fit driver;

       d)      Hired and retained an unsafe and unqualified driver;

       e)      Was in contact with a driver via telephone when it was not safe to do so;

       f)      Hired and retained an inadequately trained and incompetent driver;



                                                40
                     3:19-cv-03220-SEM-TSH # 67             Page 41 of 163




       g)      Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
               violation of 625 ILCS §5/12-301;

       h)      Failed to operate a commercial vehicle in accordance with the laws and regulations
               of the Code of Federal Regulations in violation of Title 49, Code of Federal
               Regulations, §392.2;

       i)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);

       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);

       k)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

       l)      Operated a 2014 Peterbilt truck with defective equipment;

       m)      Operated a trailer with defective equipment;

       n)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;

       o)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;

       p)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);

       r)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and

       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

10.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, JULIE A. SWANSON,

sustained injuries of a personal, permanent, and pecuniary nature, including a concussion, fracture

of the C6 vertebra, slippage in the C4 & C5 vertebra, body bruising, chest bruising past and future



                                                41
                       3:19-cv-03220-SEM-TSH # 67             Page 42 of 163




disability, lost earnings, and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JULIE A. SWANSON, prays that judgment be entered against

the Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00)


COUNT XI – VICARIOUS LIABILITY - MURRAY BROS, LLC – MADISON SWANSON

         NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, complaining of Defendant, MURRAY BROS, LLC, stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, owned, operated,

maintained, managed, and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

4.       That on April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014 Peterbilt

with the governor set at 70 miles per hour.

5.       On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.




                                                  42
                      3:19-cv-03220-SEM-TSH # 67          Page 43 of 163




6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.     On April 29, 2018, Defendant, MURRAY BROS, LLC, by and through its agent and/or

employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor vehicle in a

reasonably safe manner.

11.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;




                                              43
                      3:19-cv-03220-SEM-TSH # 67             Page 44 of 163




       d)      Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
               (b);
       e)      Operated a motor vehicle while using a hand-held mobile telephone in violation of
               Title 49, Code of Federal Regulations, §392.82;
       f)      Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
               violation of 625 ILCS §5/12-301;
       g)      Failed to operate a commercial vehicle in accordance with the laws and regulations
               of the Code of Federal Regulations in violation of Title 49, Code of Federal
               Regulations, §392.2;
       h)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);
       i)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);
       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)      Operated a 2014 Peterbilt truck with defective equipment;
       l)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       m)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       n)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       o)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       p)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
       q)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
       r)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.
12.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff’s minor, MADISON SWANSON,

sustained emotional distress, left knee and pain and suffering in the past, present and in the future

and medical bills.

                                                 44
                       3:19-cv-03220-SEM-TSH # 67             Page 45 of 163




       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant,

MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00).

     COUNT XII – NEGLIGENCE - MURRAY BROS, LLC – MADISON SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102 with the governor set at

70 miles per hour.

5.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.




                                                  45
                     3:19-cv-03220-SEM-TSH # 67            Page 46 of 163




6.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

12.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

13.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to operate

and maintain its motor vehicle in a reasonably safe manner.




                                               46
                     3:19-cv-03220-SEM-TSH # 67           Page 47 of 163




14.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was negligent in one or more of the following respects:

       a)     Was in contact with a driver via telephone when it was not safe to do so;

       b)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;

       c)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;

       d)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;

       e)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);

       f)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);

       g)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

       h)     Operated a 2014 Peterbilt truck with defective equipment;

       i)     Operated a 2014 Peterbilt at excessive speed;

       j)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;

       k)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;

       l)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

       m)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
              §396.3(a);

       n)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
              condition in violation of the provisions of 49 CFR §396.3(a)(1);

       o)     Drove a commercial motor vehicle without first being satisfied that the service
              brakes and truck brake connections were in good working order in violation of the
              provisions of 49 CFR §392.7;


                                              47
                      3:19-cv-03220-SEM-TSH # 67             Page 48 of 163




        p)     Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same;

        q)     Failed to meet the requirements of Title 49, Code of Federal Regulations, §390.3(e)
               which states that every employer and driver shall be knowledgeable of and comply
               with all regulations contained in this subchapter that are applicable to that motor
               carrier's operations, and all motor vehicle equipment and accessories required by
               this chapter shall be maintained in compliance with all applicable performance and
               design criteria set forth in that chapter;

        r)     Failed to be responsible for the management, maintenance, operation, and driving
               of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or dispatching
               of drivers, and failed to instruct agents, drivers, and employees in compliance with
               the rules in this part in violation of the requirements of Title 49, Code of Federal
               Regulations, §392.1; and

        s)     Instructed, pressured, or allowed the operation of the 2014 Peterbilt between points
               in such period of time as would necessitate the 2014 Peterbilt being operated at
               speeds greater than those prescribed by the jurisdictions in or through which the
               commercial motor vehicle is being operated in violation of the requirements of Title
               49, Code of Federal Regulations, §392.6.

15.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff’s minor, MADISON SWANSON,

sustained emotional distress, left knee and pain and suffering in the past, present and in the future

and medical bills.

        WHEREFORE, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of Friend of

MADISON SWANSON, prays that judgment be entered against the Defendant, MURRAY BROS,

LLC, for an amount exceeding SEVENTY-FIVE THOUSAND DOLLARS (75,000.00).

      COUNT XIII – WILLFUL AND WANTON - MURRAY BROS, LLC – MADISON
                                SWANSON

        NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, MURRAY BROS, LLC, stating:



                                                 48
                       3:19-cv-03220-SEM-TSH # 67             Page 49 of 163




1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102.

5.      On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.      On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, by and

through its agent and/or employee Defendant, JIMMIE DALE COX, knowingly could not produce

written logs, electronic logs, or driver’s record of duty status to the police at the scene of the

collision.




                                                  49
                       3:19-cv-03220-SEM-TSH # 67         Page 50 of 163




9.        On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, knew

or should have known that the 2014 Peterbilt was being operated with the governor set at 70 miles

per hour.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

permitted and knew that the 2014 Peterbilt was being operated with the brakes being modified

with pliers.

12.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Elsberry County, Missouri.

13.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an accident

on Missouri Highway 32.

14.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

15.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.




                                               50
                        3:19-cv-03220-SEM-TSH # 67          Page 51 of 163




16.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

17.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

18.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

19.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

20.    On and before April 29, 2019, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

22.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.




                                                51
                     3:19-cv-03220-SEM-TSH # 67             Page 52 of 163




23.    On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

24.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

25.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

26.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

27.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

28.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to refrain

from acting with utter indifference and/or conscious disregard for the safety of others.

29.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was willful and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard was in contact with a driver via
               telephone when it was not safe to do so;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;




                                                52
           3:19-cv-03220-SEM-TSH # 67              Page 53 of 163




c)   With utter indifference and/or conscious disregard failed to maintain the brakes of
     his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

d)   With utter indifference and/or conscious disregard failed to operate a commercial
     vehicle in accordance with the laws and regulations of the Code of Federal
     Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

e)   With utter indifference and/or conscious disregard drove a motor vehicle without
     first being satisfied that the motor vehicle was in a safe operating condition in
     violation of 49 CFR §396.13(a);

f)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of 49
     CFR §396.7(a);

g)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of Title
     49, Code of Federal Regulations, §392.82;

h)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     with defective equipment and at excessive speed;

i)   With utter indifference and/or conscious disregard operated a commercial motor
     vehicle in violation of 49 CFR §393.45;

j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);

n)   With utter indifference and/or conscious disregard drove a commercial motor
     vehicle without first being satisfied that the service brakes and truck brake
     connections were in good working order in violation of the provisions of 49 CFR
     §392.7;




                                      53
                      3:19-cv-03220-SEM-TSH # 67            Page 54 of 163




       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

30.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, MURRAY BROS, LLC, Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant,

MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND DOLLARS

(75,000.00), including interests and costs including punitive damages appropriate to deter

Defendant’s Willful and Wanton conduct.

       COUNT XIV – NEGLIGENCE - JIMMIE DALE COX - MADISON SWANSON




                                                54
                      3:19-cv-03220-SEM-TSH # 67              Page 55 of 163




       NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, JIMMIE DALE COX, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

3.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

4.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

5.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

7.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.



                                                  55
                     3:19-cv-03220-SEM-TSH # 67           Page 56 of 163




8.      On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty of care to operate his

motor vehicle in a reasonably safe manner.

9.     At the time and place aforesaid, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a trailer with defective equipment;
       m)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       n)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       o)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

                                              56
                      3:19-cv-03220-SEM-TSH # 67              Page 57 of 163




       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       p)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and
       q)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

10.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, JIMMIE DALE COX, Plaintiff’s minor, MADISON SWANSON,

sustained emotional distress, left knee and pain and suffering in the past, present and in the future

and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant, JIMMIE

DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND DOLLARS ($75,000.00).

COUNT XV – WILLFUL AND WANTON - JIMMIE DALE COX - MADISON SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, JIMMIE DALE COX, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the governor set at 70 miles per hour.




                                                  57
                      3:19-cv-03220-SEM-TSH # 67             Page 58 of 163




4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the brakes being modified with pliers.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant JIMMIE DALE COX, was

operating the 2014 Peterbilt with inoperable brakes.

6.     On April 29, 2018, Defendant, JIMMIE DALE COX, knew the 2014 Peterbilt was not safe

to be operated on the roadway.

7.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

9.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

11.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

12.     On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty to care to refrain from

acting with utter indifference and/or conscious disregard for the safety of others.



                                                 58
                     3:19-cv-03220-SEM-TSH # 67              Page 59 of 163




13.    At the time and place aforesaid, Defendant, JIMMIE DALE COX, was willful and wanton

in one or more of the following respects:

       a)      Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;

       c)      With utter indifference and/or conscious disregard failed to maintain the brakes of
               his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

       d)      With utter indifference and/or conscious disregard failed to operate a commercial
               vehicle in accordance with the laws and regulations of the Code of Federal
               Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

       e)      With utter indifference and/or conscious disregard drove a motor vehicle without
               first being satisfied that the motor vehicle was in a safe operating condition in
               violation of 49 CFR §396.13(a);

       f)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of 49
               CFR §396.7(a);

       g)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of Title
               49, Code of Federal Regulations, §392.82;

       h)      With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
               with defective equipment;

       i)      With utter indifference and/or conscious disregard operated a commercial motor
               vehicle in violation of 49 CFR §393.45;

       j)      With utter indifference and/or conscious disregard failed to maintain the required
               brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §393.40;

       k)      With utter indifference and/or conscious disregard failed to maintain properly
               performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
               violation of the requirements of 49 CFR §393.52;

       l)      With utter indifference and/or conscious disregard failed to inspect the 2014
               Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);



                                                59
                      3:19-cv-03220-SEM-TSH # 67             Page 60 of 163




       m)      With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
               when it was not in a safe and proper operating condition in violation of the
               provisions of 49 CFR §396.3(a)(1);

       n)      With utter indifference and/or conscious disregard drove a commercial motor
               vehicle without first being satisfied that the service brakes and truck brake
               connections were in good working order in violation of the provisions of 49 CFR
               §392.7;

       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

14.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, JIMMIE DALE COX, Plaintiff’s minor, MADISON SWANSON,

sustained emotional distress, left knee and pain and suffering in the past, present and in the future

and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant, JIMMIE



                                                 60
                      3:19-cv-03220-SEM-TSH # 67              Page 61 of 163




DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND DOLLARS ($75,000.00),

including interests and costs including punitive damages appropriate to deter Defendant’s Willful

and Wanton conduct.

 COUNT XVI – VICARIOUS LIABILITY – PIRAMAL GLASS-USA, INC. – MADISON
                              SWANSON

       NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the County

of Cook, State of Illinois.

3.     On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.     At all relevant times, Defendant, MURRAY BROS, LLC and JIMMIE DALE COX, were

an actual, implied and/or apparent agents, servants, and/or employees of Defendant, PIRAMAL

GLASS-USA, INC., where Defendant, PIRAMAL GLASS-USA, INC., controlled the conduct,

actions, direction, means, methods, and the manner of work performed by Defendants, MURRAY

BROS, LLC, and JIMMIE DALE COX.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX, operated,




                                                  61
                      3:19-cv-03220-SEM-TSH # 67           Page 62 of 163




managed, maintained and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

6.     That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

7.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

8.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

9.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

12.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven




                                                62
                     3:19-cv-03220-SEM-TSH # 67           Page 63 of 163




by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

13.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

14.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., by and through its agent

and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

15.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., by and

through its actual, implied and/or apparent agents, servants, and/or employees Defendants,

MURRAY BROS, LLC and JIMMIE DALE COX, was negligent in one or more of the following

respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       g)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       h)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;



                                              63
                      3:19-cv-03220-SEM-TSH # 67           Page 64 of 163




       i)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);
       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);
       k)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       l)      Operated a 2014 Peterbilt truck with defective equipment;
       m)      Operated a trailer with defective equipment;
       n)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       o)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       p)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       r)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
       t)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.

16.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.

       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant,

PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00).


                                               64
                      3:19-cv-03220-SEM-TSH # 67              Page 65 of 163




     COUNT XVII – NEGLIGENT HIRING – PIRAMAL GLASS-USA, INC. – MADISON
                                 SWANSON

        NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, operated,

managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

5.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.      On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.




                                                  65
                        3:19-cv-03220-SEM-TSH # 67        Page 66 of 163




7.     At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.    On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

11.    On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

12.    On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

13.    On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in excess

of 10 mph in Wisconsin.

14.    On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

15.    On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.




                                              66
                      3:19-cv-03220-SEM-TSH # 67            Page 67 of 163




16.    That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

17.    On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

18.    On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

19.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

20.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

22.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.

23.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.




                                                67
                     3:19-cv-03220-SEM-TSH # 67              Page 68 of 163




24.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

25.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

26.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

27.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

employ a competent and careful trucking company to transport its goods on our roadways.

28.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was negligent

in one or more of the following respects:

       a)      employing MURRAY BROS, LLC, and JIMMIE DALE COX, without conducting
               an investigation into their skill, fitness, competence and safety record, which would
               have revealed that they were, in fact, unskilled, unfit, incompetent and had a record
               of dangerous behavior and equipment;

       b)      employing MURRAY BROS, LLC, despite it being unskilled, unfit, incompetent
               and having a record of dangerous behavior and equipment, all of which was or
               should have been known;

       c)      Permitted its motor vehicle to be operated in such a manner as was likely to cause
               an accident;

       d)      Permitted its driver to drive in excess of the hours of service provisions of Title
               49, Code of Federal Regulations, §395.0 et seq;

       e)      Failed to meet the requirements of Title 49, Code of Federal Regulations,
               §390.3(e) which states that every employer and driver shall be knowledgeable of
               and comply with all regulations contained in this subchapter that are applicable to


                                                 68
                      3:19-cv-03220-SEM-TSH # 67             Page 69 of 163




               that motor carrier's operations, and all motor vehicle equipment and accessories
               required by this chapter shall be maintained in compliance with all applicable
               performance and design criteria set forth in that chapter;

       f)      Falsified certificates, reports and records in violation of the requirements of Title
               49, Code of Federal Regulations, §390.35;

       g)      Failed to be responsible for the management, maintenance, operation, and driving
               of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or
               dispatching of drivers, and failed to instruct agents, drivers, and employees in
               compliance with the rules in this part in violation of the requirements of Title 49,
               Code of Federal Regulations, §392.1;

       h)      Instructed, pressured, or allowed the operation of the 2014 Peterbilt between
               points in such period of time as would necessitate the 2014 Peterbilt being
               operated at speeds greater than those prescribed by the jurisdictions in or through
               which the commercial motor vehicle is being operated in violation of the
               requirements of Title 49, Code of Federal Regulations, §392.6;

       i)      Failed to inspect the service brakes, including trailer brake connections, to make
               sure they were in good working order in violation of the requirements of Title 49,
               Code of Federal Regulations, §392.7;

       j)      Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of
               the requirements of Title 49, Code of Federal Regulations, §393.48(a);

       k)      Failed to record the driver's duty status for each 24-hour period in violation of the
               requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of
               duty status;

       l)      Failed to be knowledgeable of, and in compliance with, the full scope of the
               requirements and specifications, especially in regard to equipment such as brakes
               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1; and

       m)      Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to
               modifying the brakes, which were inoperable, and the ELD which was inoperable
               in violation of part Title 49, Code of Federal Regulations, § 396.7.

29.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.



                                                 69
                      3:19-cv-03220-SEM-TSH # 67              Page 70 of 163




        WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant,

PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE THOUSAND dollars

($75,000.00).

      COUNT XVIII – WILLFUL AND WANTON – PIRAMAL GLASS-USA, INC. –
                           MADISON SWANSON

        NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendant, MURRAY BROS, LLC, and Defendant, JIMMIE DALE COX,

operated, managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on

Interstate 55 at or near milepost 102.

5.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

                                                  70
                        3:19-cv-03220-SEM-TSH # 67           Page 71 of 163




6.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.        At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC. and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.        At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knew or should have known that the 2014 Peterbilt was being operated with the governor

set at 70 miles per hour.

12.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., permitted and knew that the 2014 Peterbilt was being operated with the brakes being

modified with pliers.




                                                 71
                      3:19-cv-03220-SEM-TSH # 67         Page 72 of 163




13.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

14.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

15.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.

16.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump

in Batesville, Mississippi.

17.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident

in Pocahontas, Illinois.

18.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding

in excess of 10 mph in Wisconsin.

19.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an

accident in Granada, Mississippi.




                                              72
                     3:19-cv-03220-SEM-TSH # 67             Page 73 of 163




20.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX,

was involved in an accident on Highway 55 in Mississippi.

21.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

22.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

23.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

24.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

25.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.

26.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

27.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would



                                                73
                     3:19-cv-03220-SEM-TSH # 67             Page 74 of 163




have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

28.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

29.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

30.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

refrain from willful and wanton conduct to employ a competent and careful trucking company to

transport its goods on our roadways.

31.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was willful

and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, and JIMMIE DALE COX, without conducting an investigation into their
               skill, fitness, competence and safety record, which would have revealed that they
               were, in fact, unskilled, unfit, incompetent and had a record of dangerous behavior
               and equipment;

       b)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, despite it being unskilled, unfit, incompetent and having a record of
               dangerous behavior and equipment, all of which was or should have been known;

       c)      With utter indifference and/or conscious disregard permitted its motor vehicle to
               be operated in such a manner as was likely to cause an accident;

       d)      With utter indifference and/or conscious disregard permitted its driver to drive in
               excess of the hours of service provisions of Title 49, Code of Federal Regulations,
               §395.0 et seq;

       e)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations


                                                74
           3:19-cv-03220-SEM-TSH # 67             Page 75 of 163




     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

f)   With utter indifference and/or conscious disregard falsified certificates, reports
     and records in violation of the requirements of Title 49, Code of Federal
     Regulations, §390.35;

g)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1;

h)   With utter indifference and/or conscious disregard instructed, pressured, or
     allowed the operation of the 2014 Peterbilt between points in such period of time
     as would necessitate the 2014 Peterbilt being operated at speeds greater than those
     prescribed by the jurisdictions in or through which the commercial motor vehicle
     is being operated in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.6;

i)   With utter indifference and/or conscious disregard failed to inspect the service
     brakes, including trailer brake connections, to make sure they were in good
     working order in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.7;

j)   With utter indifference and/or conscious disregard failed to make sure the brakes
     were operable in the 2014 Peterbilt, in violation of the requirements of Title 49,
     Code of Federal Regulations, §393.48(a);

k)   With utter indifference and/or conscious disregard failed to record the driver's
     duty status for each 24-hour period in violation of the requirements of Title 49,
     Code of Federal Regulations, § 395.8 Driver's record of duty status;

l)   With utter indifference and/or conscious disregard failed to be knowledgeable of,
     and in compliance with, the full scope of the requirements and specifications,
     especially in regard to equipment such as brakes and ELD in violation of part
     Title 49, Code of Federal Regulations, § 393.1; and

m)   With utter indifference and/or conscious disregard permitted the unsafe operation
     of the 2014 Peterbilt, specifically in respect to modifying the brakes, which were
     inoperable, and the ELD which was inoperable in violation of part Title 49, Code
     of Federal Regulations, § 396.7.




                                      75
                      3:19-cv-03220-SEM-TSH # 67              Page 76 of 163




32.     As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.

        WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant,

PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE THOUSAND dollars

($75,000.00), including interests and costs including punitive damages appropriate to deter

Defendant’s Willful and Wanton conduct.

      COUNT XIX – VICARIOUS LIABILITY - LARRY MURRAY TRUCKING, INC. –
                             MADISON SWANSON

        NOW COMES Plaintiff JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of Friend

of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.




                                                  76
                     3:19-cv-03220-SEM-TSH # 67            Page 77 of 163




4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., by

and through its agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)      Operated its motor vehicle without keeping a proper and sufficient lookout;




                                               77
           3:19-cv-03220-SEM-TSH # 67            Page 78 of 163




b)   Proceeded at a speed greater than reasonable and proper with regard to traffic
     conditions and the use of the highway, or which endangered the safety of persons
     or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

c)   Failed to decrease speed to avoid colliding with another vehicle, in violation of
     Illinois Compiled Statutes, 625 ILCS 5/11-601;

d)   Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
     violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
e)   Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
     (b);
f)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
     violation of 625 ILCS §5/12-301;
g)   Failed to operate a commercial vehicle in accordance with the laws and regulations
     of the Code of Federal Regulations in violation of Title 49, Code of Federal
     Regulations, §392.2;
h)   Drove a motor vehicle without first being satisfied that the motor vehicle was in a
     safe operating condition in violation of 49 CFR §396.13(a);
i)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of 49 CFR §396.7(a);
j)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
k)   Operated a 2014 Peterbilt truck with defective equipment;
l)   Operated a trailer with defective equipment;
m)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;
n)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;
o)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
q)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);
p)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1); and
q)   Drove a commercial motor vehicle without first being satisfied that the service
     brakes and truck brake connections were in good working order in violation of the
     provisions of 49 CFR §392.7.


                                     78
                      3:19-cv-03220-SEM-TSH # 67              Page 79 of 163




11.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.

        WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant, LARRY

MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00).

      COUNT XX – NEGLIGENCE - LARRY MURRAY TRUCKING, INC. – MADISON
                                 SWANSON

        NOW COMES Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

                                                  79
                     3:19-cv-03220-SEM-TSH # 67               Page 80 of 163




5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., owed a duty of

care to operate and maintain its motor vehicle in a reasonably safe manner.

10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., was

negligent in one or more of the following respects:

       a)      Failed to make a reasonable inquiry as to its driver’s competence;

       b)      Selected an incompetent and unfit driver;

       c)      Failed to select a competent and fit driver;

       d)      Hired and retained an unsafe and unqualified driver;

       e)      Was in contact with a driver via telephone when it was not safe to do so;

       f)      Hired and retained an inadequately trained and incompetent driver;

       g)      Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
               violation of 625 ILCS §5/12-301;


                                                80
                      3:19-cv-03220-SEM-TSH # 67           Page 81 of 163




       h)      Failed to operate a commercial vehicle in accordance with the laws and regulations
               of the Code of Federal Regulations in violation of Title 49, Code of Federal
               Regulations, §392.2;

       i)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);

       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);

       k)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

       l)      Operated a 2014 Peterbilt truck with defective equipment;

       m)      Operated a trailer with defective equipment;

       n)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;

       o)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;

       p)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);

       r)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and

       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

11.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff’s minor, MADISON

SWANSON, sustained emotional distress, left knee and pain and suffering in the past, present and

in the future and medical bills.




                                               81
                       3:19-cv-03220-SEM-TSH # 67             Page 82 of 163




       WHEREFORE, Plaintiff, JULIE A. SWANSON, pursuant to Rule 17(c)(2) as Next of

Friend of MADISON SWANSON, prays that judgment be entered against the Defendant, LARRY

MURRAY TRUCKING, INC., for an amount exceeding FIFTY THOUSAND DOLLARS

($50,000.00).


COUNT XXI – VICARIOUS LIABILITY - MURRAY BROS, LLC – JOAN ELMORE

       NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, owned, operated,

maintained, managed, and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

4.     That on April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014 Peterbilt

with the governor set at 70 miles per hour.

5.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.




                                                  82
                      3:19-cv-03220-SEM-TSH # 67          Page 83 of 163




6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN ELMORE, was a passenger

in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.     On April 29, 2018, Defendant, MURRAY BROS, LLC, by and through its agent and/or

employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor vehicle in a

reasonably safe manner.

11.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;




                                              83
                     3:19-cv-03220-SEM-TSH # 67           Page 84 of 163




       d)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       e)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       m)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       n)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       o)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
              §396.3(a);
       p)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
              condition in violation of the provisions of 49 CFR §396.3(a)(1);
       q)     Drove a commercial motor vehicle without first being satisfied that the service
              brakes and truck brake connections were in good working order in violation of the
              provisions of 49 CFR §392.7; and
       r)     Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
              §393.45 by modifying the brake tubing and hoses and failing to maintain same.
12.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JOAN A. ELMORE, sustained a left

leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

                                               84
                       3:19-cv-03220-SEM-TSH # 67             Page 85 of 163




contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills.

       WHEREFORE, Plaintiff, JOAN ELMORE, prays that judgment be entered against the

Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00).

       COUNT XXII – NEGLIGENCE - MURRAY BROS, LLC – JOAN ELMORE

       NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102 with the governor set at

70 miles per hour.

5.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.




                                                  85
                     3:19-cv-03220-SEM-TSH # 67            Page 86 of 163




6.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

12.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

13.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to operate

and maintain its motor vehicle in a reasonably safe manner.




                                               86
                     3:19-cv-03220-SEM-TSH # 67           Page 87 of 163




14.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was negligent in one or more of the following respects:

       a)     Was in contact with a driver via telephone when it was not safe to do so;

       b)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;

       c)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;

       d)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;

       e)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);

       f)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);

       g)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

       h)     Operated a 2014 Peterbilt truck with defective equipment;

       i)     Operated a 2014 Peterbilt at excessive speed;

       j)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;

       k)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;

       l)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

       m)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
              §396.3(a);

       n)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
              condition in violation of the provisions of 49 CFR §396.3(a)(1);

       o)     Drove a commercial motor vehicle without first being satisfied that the service
              brakes and truck brake connections were in good working order in violation of the
              provisions of 49 CFR §392.7;


                                              87
                     3:19-cv-03220-SEM-TSH # 67              Page 88 of 163




       p)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same;

       q)      Failed to meet the requirements of Title 49, Code of Federal Regulations, §390.3(e)
               which states that every employer and driver shall be knowledgeable of and comply
               with all regulations contained in this subchapter that are applicable to that motor
               carrier's operations, and all motor vehicle equipment and accessories required by
               this chapter shall be maintained in compliance with all applicable performance and
               design criteria set forth in that chapter;

       r)      Failed to be responsible for the management, maintenance, operation, and driving
               of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or dispatching
               of drivers, and failed to instruct agents, drivers, and employees in compliance with
               the rules in this part in violation of the requirements of Title 49, Code of Federal
               Regulations, §392.1; and

       s)      Instructed, pressured, or allowed the operation of the 2014 Peterbilt between points
               in such period of time as would necessitate the 2014 Peterbilt being operated at
               speeds greater than those prescribed by the jurisdictions in or through which the
               commercial motor vehicle is being operated in violation of the requirements of Title
               49, Code of Federal Regulations, §392.6.

15.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JOAN A. ELMORE, sustained a left

leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills.

       WHEREFORE, Plaintiff, JOAN A. ELMORE, prays that judgment be entered against the

Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00).

COUNT XXIII – WILLFUL AND WANTON - MURRAY BROS, LLC – JOAN ELMORE

       NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

                                                 88
                       3:19-cv-03220-SEM-TSH # 67             Page 89 of 163




1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102.

5.      On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.      On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, by and

through its agent and/or employee Defendant, JIMMIE DALE COX, knowingly could not produce

written logs, electronic logs, or driver’s record of duty status to the police at the scene of the

collision.




                                                  89
                       3:19-cv-03220-SEM-TSH # 67         Page 90 of 163




9.        On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC, knew

or should have known that the 2014 Peterbilt was being operated with the governor set at 70 miles

per hour.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS LLC,

permitted and knew that the 2014 Peterbilt was being operated with the brakes being modified

with pliers.

12.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Elsberry County, Missouri.

13.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an accident

on Missouri Highway 32.

14.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

15.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.




                                               90
                        3:19-cv-03220-SEM-TSH # 67          Page 91 of 163




16.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

17.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

18.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

19.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

20.    On and before April 29, 2019, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

22.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.




                                                91
                     3:19-cv-03220-SEM-TSH # 67             Page 92 of 163




23.    On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

24.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

25.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

26.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

27.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

28.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to refrain

from acting with utter indifference and/or conscious disregard for the safety of others.

29.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was willful and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard was in contact with a driver via
               telephone when it was not safe to do so;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;




                                                92
           3:19-cv-03220-SEM-TSH # 67              Page 93 of 163




c)   With utter indifference and/or conscious disregard failed to maintain the brakes of
     his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

d)   With utter indifference and/or conscious disregard failed to operate a commercial
     vehicle in accordance with the laws and regulations of the Code of Federal
     Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

e)   With utter indifference and/or conscious disregard drove a motor vehicle without
     first being satisfied that the motor vehicle was in a safe operating condition in
     violation of 49 CFR §396.13(a);

f)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of 49
     CFR §396.7(a);

g)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of Title
     49, Code of Federal Regulations, §392.82;

h)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     with defective equipment and at excessive speed;

i)   With utter indifference and/or conscious disregard operated a commercial motor
     vehicle in violation of 49 CFR §393.45;

j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);

n)   With utter indifference and/or conscious disregard drove a commercial motor
     vehicle without first being satisfied that the service brakes and truck brake
     connections were in good working order in violation of the provisions of 49 CFR
     §392.7;




                                      93
                     3:19-cv-03220-SEM-TSH # 67             Page 94 of 163




       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

30.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, MURRAY BROS, LLC, Plaintiff, JOAN A. ELMORE, sustained

a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills.

       WHEREFORE, Plaintiff, JOAN A. ELMORE, prays that judgment be entered against the

Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.

       COUNT XXIV – NEGLIGENCE - JIMMIE DALE COX – JOAN ELMORE


                                                94
                      3:19-cv-03220-SEM-TSH # 67              Page 95 of 163




       NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

3.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

4.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

5.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

7.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.




                                                  95
                     3:19-cv-03220-SEM-TSH # 67           Page 96 of 163




8.      On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty of care to operate his

motor vehicle in a reasonably safe manner.

9.     At the time and place aforesaid, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a trailer with defective equipment;
       m)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       n)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       o)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

                                              96
                      3:19-cv-03220-SEM-TSH # 67              Page 97 of 163




         q)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
                §396.3(a);
         p)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
                condition in violation of the provisions of 49 CFR §396.3(a)(1); and
         q)     Drove a commercial motor vehicle without first being satisfied that the service
                brakes and truck brake connections were in good working order in violation of the
                provisions of 49 CFR §392.7.

10.      As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, JIMMIE DALE COX, Plaintiff, JOAN A. ELMORE, sustained a left leg

crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg numbness

and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest contusion

with chest pain and bruises and pain and suffering in the past, present and in the future and medical

bills.

         WHEREFORE, Plaintiff, JOAN A. ELMORE, prays that judgment be entered against the

Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00).

COUNT XXV – WILLFUL AND WANTON - JIMMIE DALE COX – JOAN ELMORE

         NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:

1.       On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

3.       On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the governor set at 70 miles per hour.

                                                  97
                      3:19-cv-03220-SEM-TSH # 67             Page 98 of 163




4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the brakes being modified with pliers.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant JIMMIE DALE COX, was

operating the 2014 Peterbilt with inoperable brakes.

6.     On April 29, 2018, Defendant, JIMMIE DALE COX, knew the 2014 Peterbilt was not safe

to be operated on the roadway.

7.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

9.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

11.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

12.     On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty to care to refrain from

acting with utter indifference and/or conscious disregard for the safety of others.



                                                 98
                     3:19-cv-03220-SEM-TSH # 67              Page 99 of 163




13.    At the time and place aforesaid, Defendant, JIMMIE DALE COX, was willful and wanton

in one or more of the following respects:

       a)      Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;

       c)      With utter indifference and/or conscious disregard failed to maintain the brakes of
               his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

       d)      With utter indifference and/or conscious disregard failed to operate a commercial
               vehicle in accordance with the laws and regulations of the Code of Federal
               Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

       e)      With utter indifference and/or conscious disregard drove a motor vehicle without
               first being satisfied that the motor vehicle was in a safe operating condition in
               violation of 49 CFR §396.13(a);

       f)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of 49
               CFR §396.7(a);

       g)      With utter indifference and/or conscious disregard operated a motor vehicle in such
               a condition as was likely to cause an accident in violation of the provisions of Title
               49, Code of Federal Regulations, §392.82;

       h)      With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
               with defective equipment;

       i)      With utter indifference and/or conscious disregard operated a commercial motor
               vehicle in violation of 49 CFR §393.45;

       j)      With utter indifference and/or conscious disregard failed to maintain the required
               brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §393.40;

       k)      With utter indifference and/or conscious disregard failed to maintain properly
               performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
               violation of the requirements of 49 CFR §393.52;

       l)      With utter indifference and/or conscious disregard failed to inspect the 2014
               Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);



                                                99
                      3:19-cv-03220-SEM-TSH # 67           Page 100 of 163




       m)      With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
               when it was not in a safe and proper operating condition in violation of the
               provisions of 49 CFR §396.3(a)(1);

       n)      With utter indifference and/or conscious disregard drove a commercial motor
               vehicle without first being satisfied that the service brakes and truck brake
               connections were in good working order in violation of the provisions of 49 CFR
               §392.7;

       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

14.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, JIMMIE DALE COX, Plaintiff, JOAN A. ELMORE, sustained a

left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills..



                                               100
                     3:19-cv-03220-SEM-TSH # 67              Page 101 of 163




        WHEREFORE, Plaintiff, JOAN A. ELMORE, prays that judgment be entered against the

Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.

     COUNT XXVI – VICARIOUS LIABILITY – PIRAMAL GLASS-USA, INC. – JOAN
                                 ELMORE

        NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the County

of Cook, State of Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      At all relevant times, Defendant, MURRAY BROS, LLC and JIMMIE DALE COX, were

an actual, implied and/or apparent agents, servants, and/or employees of Defendant, PIRAMAL

GLASS-USA, INC., where Defendant, PIRAMAL GLASS-USA, INC., controlled the conduct,

actions, direction, means, methods, and the manner of work performed by Defendants, MURRAY

BROS, LLC, and JIMMIE DALE COX.

5.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX, operated,




                                                 101
                     3:19-cv-03220-SEM-TSH # 67           Page 102 of 163




managed, maintained and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

6.     That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

7.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

8.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

9.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

12.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven




                                                102
                    3:19-cv-03220-SEM-TSH # 67           Page 103 of 163




by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

13.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

14.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., by and through its agent

and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

15.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., by and

through its actual, implied and/or apparent agents, servants, and/or employees Defendants,

MURRAY BROS, LLC and JIMMIE DALE COX, was negligent in one or more of the following

respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       g)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       h)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;



                                              103
                     3:19-cv-03220-SEM-TSH # 67            Page 104 of 163




       i)      Drove a motor vehicle without first being satisfied that the motor vehicle was in a
               safe operating condition in violation of 49 CFR §396.13(a);
       j)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of 49 CFR §396.7(a);
       k)      Operated a motor vehicle in such a condition as was likely to cause an accident in
               violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       l)      Operated a 2014 Peterbilt truck with defective equipment;
       m)      Operated a trailer with defective equipment;
       n)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       o)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       p)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       r)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
       t)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.

16.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JOAN A. ELMORE, sustained

a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills.




                                                104
                     3:19-cv-03220-SEM-TSH # 67              Page 105 of 163




        WHEREFORE, Plaintiff, JOAN A. ELMORE, prays that judgment be entered against the

Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00).

     COUNT XXVII – NEGLIGENT HIRING – PIRAMAL GLASS-USA, INC. – JOAN
                                ELMORE

        NOW COMES Plaintiff, JOAN A. ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, operated,

managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

5.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.




                                                 105
                        3:19-cv-03220-SEM-TSH # 67       Page 106 of 163




6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN ELMORE, was a passenger

in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.    On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

11.    On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

12.    On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

13.    On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in excess

of 10 mph in Wisconsin.

14.    On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.




                                              106
                     3:19-cv-03220-SEM-TSH # 67            Page 107 of 163




15.    On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

16.    That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

17.    On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

18.    On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

19.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

20.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

22.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.




                                                107
                     3:19-cv-03220-SEM-TSH # 67            Page 108 of 163




23.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

24.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

25.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

26.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

27.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

employ a competent and careful trucking company to transport its goods on our roadways.

28.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was negligent

in one or more of the following respects:

       a)      employing MURRAY BROS, LLC, and JIMMIE DALE COX, without conducting
               an investigation into their skill, fitness, competence and safety record, which would
               have revealed that they were, in fact, unskilled, unfit, incompetent and had a record
               of dangerous behavior and equipment;

       b)      employing MURRAY BROS, LLC, despite it being unskilled, unfit, incompetent
               and having a record of dangerous behavior and equipment, all of which was or
               should have been known;

       c)      Permitted its motor vehicle to be operated in such a manner as was likely to cause
               an accident;



                                                108
          3:19-cv-03220-SEM-TSH # 67              Page 109 of 163




d)   Permitted its driver to drive in excess of the hours of service provisions of Title
     49, Code of Federal Regulations, §395.0 et seq;

e)   Failed to meet the requirements of Title 49, Code of Federal Regulations,
     §390.3(e) which states that every employer and driver shall be knowledgeable of
     and comply with all regulations contained in this subchapter that are applicable to
     that motor carrier's operations, and all motor vehicle equipment and accessories
     required by this chapter shall be maintained in compliance with all applicable
     performance and design criteria set forth in that chapter;

f)   Falsified certificates, reports and records in violation of the requirements of Title
     49, Code of Federal Regulations, §390.35;

g)   Failed to be responsible for the management, maintenance, operation, and driving
     of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or
     dispatching of drivers, and failed to instruct agents, drivers, and employees in
     compliance with the rules in this part in violation of the requirements of Title 49,
     Code of Federal Regulations, §392.1;

h)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between
     points in such period of time as would necessitate the 2014 Peterbilt being
     operated at speeds greater than those prescribed by the jurisdictions in or through
     which the commercial motor vehicle is being operated in violation of the
     requirements of Title 49, Code of Federal Regulations, §392.6;

i)   Failed to inspect the service brakes, including trailer brake connections, to make
     sure they were in good working order in violation of the requirements of Title 49,
     Code of Federal Regulations, §392.7;

j)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of
     the requirements of Title 49, Code of Federal Regulations, §393.48(a);

k)   Failed to record the driver's duty status for each 24-hour period in violation of the
     requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of
     duty status;

l)   Failed to be knowledgeable of, and in compliance with, the full scope of the
     requirements and specifications, especially in regard to equipment such as brakes
     and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1; and

m)   Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to
     modifying the brakes, which were inoperable, and the ELD which was inoperable
     in violation of part Title 49, Code of Federal Regulations, § 396.7.




                                      109
                     3:19-cv-03220-SEM-TSH # 67              Page 110 of 163




29.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JOAN A. ELMORE, sustained

a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing left leg

numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch and chest

contusion with chest pain and bruises and pain and suffering in the past, present and in the future

and medical bills.

        WHEREFORE, Plaintiff, JOAN ELMORE, prays that judgment be entered against the

Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00).

 COUNT XXVIII – WILLFUL AND WANTON – PIRAMAL GLASS-USA, INC. – JOAN
                             ELMORE

        NOW COMES Plaintiff, JOAN ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendant, MURRAY BROS, LLC, and Defendant, JIMMIE DALE COX,




                                                 110
                       3:19-cv-03220-SEM-TSH # 67           Page 111 of 163




operated, managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on

Interstate 55 at or near milepost 102.

5.        On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.        At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC. and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.        At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN ELMORE, was a passenger

in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knew or should have known that the 2014 Peterbilt was being operated with the governor

set at 70 miles per hour.



                                                 111
                     3:19-cv-03220-SEM-TSH # 67         Page 112 of 163




12.    On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., permitted and knew that the 2014 Peterbilt was being operated with the brakes being

modified with pliers.

13.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

14.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

15.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.

16.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump

in Batesville, Mississippi.

17.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident

in Pocahontas, Illinois.

18.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding

in excess of 10 mph in Wisconsin.




                                             112
                     3:19-cv-03220-SEM-TSH # 67            Page 113 of 163




19.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an

accident in Granada, Mississippi.

20.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX,

was involved in an accident on Highway 55 in Mississippi.

21.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

22.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

23.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

24.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

25.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.




                                               113
                     3:19-cv-03220-SEM-TSH # 67            Page 114 of 163




26.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

27.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

28.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

29.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

30.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

refrain from willful and wanton conduct to employ a competent and careful trucking company to

transport its goods on our roadways.

31.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was willful

and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, and JIMMIE DALE COX, without conducting an investigation into their
               skill, fitness, competence and safety record, which would have revealed that they
               were, in fact, unskilled, unfit, incompetent and had a record of dangerous behavior
               and equipment;

       b)      With utter indifference and/or conscious disregard employed MURRAY BROS,
               LLC, despite it being unskilled, unfit, incompetent and having a record of
               dangerous behavior and equipment, all of which was or should have been known;



                                                114
          3:19-cv-03220-SEM-TSH # 67              Page 115 of 163




c)   With utter indifference and/or conscious disregard permitted its motor vehicle to
     be operated in such a manner as was likely to cause an accident;

d)   With utter indifference and/or conscious disregard permitted its driver to drive in
     excess of the hours of service provisions of Title 49, Code of Federal Regulations,
     §395.0 et seq;

e)   With utter indifference and/or conscious disregard failed to meet the requirements
     of Title 49, Code of Federal Regulations, §390.3(e) which states that every
     employer and driver shall be knowledgeable of and comply with all regulations
     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

f)   With utter indifference and/or conscious disregard falsified certificates, reports
     and records in violation of the requirements of Title 49, Code of Federal
     Regulations, §390.35;

g)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1;

h)   With utter indifference and/or conscious disregard instructed, pressured, or
     allowed the operation of the 2014 Peterbilt between points in such period of time
     as would necessitate the 2014 Peterbilt being operated at speeds greater than those
     prescribed by the jurisdictions in or through which the commercial motor vehicle
     is being operated in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.6;

i)   With utter indifference and/or conscious disregard failed to inspect the service
     brakes, including trailer brake connections, to make sure they were in good
     working order in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.7;

j)   With utter indifference and/or conscious disregard failed to make sure the brakes
     were operable in the 2014 Peterbilt, in violation of the requirements of Title 49,
     Code of Federal Regulations, §393.48(a);

k)   With utter indifference and/or conscious disregard failed to record the driver's
     duty status for each 24-hour period in violation of the requirements of Title 49,
     Code of Federal Regulations, § 395.8 Driver's record of duty status;




                                      115
                     3:19-cv-03220-SEM-TSH # 67              Page 116 of 163




        l)     With utter indifference and/or conscious disregard failed to be knowledgeable of,
               and in compliance with, the full scope of the requirements and specifications,
               especially in regard to equipment such as brakes and ELD in violation of part
               Title 49, Code of Federal Regulations, § 393.1; and

        m)     With utter indifference and/or conscious disregard permitted the unsafe operation
               of the 2014 Peterbilt, specifically in respect to modifying the brakes, which were
               inoperable, and the ELD which was inoperable in violation of part Title 49, Code
               of Federal Regulations, § 396.7.

32.     As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, JOAN A. ELMORE,

sustained a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing

left leg numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch

and chest contusion with chest pain and bruises and pain and suffering in the past, present and in

the future and medical bills.

        WHEREFORE, Plaintiff, JOAN ELMORE, prays that judgment be entered against the

Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00), including interests and costs including punitive damages

appropriate to deter Defendant’s Willful and Wanton conduct.

     COUNT XXIX – VICARIOUS LIABILITY - LARRY MURRAY TRUCKING, INC. –
                              JOAN ELMORE

        NOW COMES Plaintiff, JOAN ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.




                                                 116
                     3:19-cv-03220-SEM-TSH # 67           Page 117 of 163




3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN ELMORE, was a passenger

in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.




                                                117
                    3:19-cv-03220-SEM-TSH # 67           Page 118 of 163




10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., by

and through its agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a trailer with defective equipment;
       m)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       n)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       o)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;



                                              118
                     3:19-cv-03220-SEM-TSH # 67              Page 119 of 163




       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       p)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and
       q)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

11.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, JOAN A. ELMORE,

sustained a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing

left leg numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch

and chest contusion with chest pain and bruises and pain and suffering in the past, present and in

the future and medical bills.

       WHEREFORE, Plaintiff, JOAN ELMORE, prays that judgment be entered against the

Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00).

      COUNT XXX – NEGLIGENCE - LARRY MURRAY TRUCKING, INC. – JOAN
                                ELMORE

       NOW COMES Plaintiff, JOAN ELMORE, by and through her attorneys, CLIFFORD

LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC., stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,


                                                 119
                     3:19-cv-03220-SEM-TSH # 67            Page 120 of 163




operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN ELMORE, was a passenger

in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., owed a duty of

care to operate and maintain its motor vehicle in a reasonably safe manner.

10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., was

negligent in one or more of the following respects:

       a)      Failed to make a reasonable inquiry as to its driver’s competence;

       b)      Selected an incompetent and unfit driver;



                                                120
          3:19-cv-03220-SEM-TSH # 67                Page 121 of 163




c)   Failed to select a competent and fit driver;

d)   Hired and retained an unsafe and unqualified driver;

e)   Was in contact with a driver via telephone when it was not safe to do so;

f)   Hired and retained an inadequately trained and incompetent driver;

g)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
     violation of 625 ILCS §5/12-301;

h)   Failed to operate a commercial vehicle in accordance with the laws and regulations
     of the Code of Federal Regulations in violation of Title 49, Code of Federal
     Regulations, §392.2;

i)   Drove a motor vehicle without first being satisfied that the motor vehicle was in a
     safe operating condition in violation of 49 CFR §396.13(a);

j)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of 49 CFR §396.7(a);

k)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

l)   Operated a 2014 Peterbilt truck with defective equipment;

m)   Operated a trailer with defective equipment;

n)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;

o)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;

p)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

q)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);

r)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1); and

s)   Drove a commercial motor vehicle without first being satisfied that the service
     brakes and truck brake connections were in good working order in violation of the
     provisions of 49 CFR §392.7.



                                      121
                       3:19-cv-03220-SEM-TSH # 67            Page 122 of 163




11.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, JOAN A. ELMORE,

sustained a left leg crush injury with a large hematoma, left leg bruised from thigh to foot, ongoing

left leg numbness and nerve pain, right leg bruised, ongoing upper back pain and tender to touch

and chest contusion with chest pain and bruises and pain and suffering in the past, present and in

the future and medical bills.

       WHEREFORE, Plaintiff, JOAN ELMORE, prays that judgment be entered against the

Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00).


COUNT XXXI – VICARIOUS LIABILITY - MURRAY BROS, LLC – ROBERT G.
ELMORE

       NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, owned, operated,

maintained, managed, and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.




                                                 122
                    3:19-cv-03220-SEM-TSH # 67            Page 123 of 163




4.     That on April 29, 2018, at approximately 5:34 P.M., Defendant, MURRAY BROS LLC,

by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014 Peterbilt

with the governor set at 70 miles per hour.

5.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.     On April 29, 2018, Defendant, MURRAY BROS, LLC, by and through its agent and/or

employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor vehicle in a

reasonably safe manner.




                                               123
                      3:19-cv-03220-SEM-TSH # 67         Page 124 of 163




11.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       e)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       m)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       n)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       o)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
              §396.3(a);


                                              124
                       3:19-cv-03220-SEM-TSH # 67            Page 125 of 163




        p)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
        q)     Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
        r)     Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.
12.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, ROBERT G. ELMORE, sustained a

head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness and pain

and suffering in the past, present and in the future and medical bills .

        WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00).

     COUNT XXXII – NEGLIGENCE - MURRAY BROS, LLC – ROBERT G. ELMORE

        NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt


                                                 125
                     3:19-cv-03220-SEM-TSH # 67           Page 126 of 163




Truck in a northbound direction on Interstate 55 at or near milepost 102 with the governor set at

70 miles per hour.

5.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.



                                               126
                    3:19-cv-03220-SEM-TSH # 67           Page 127 of 163




12.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

13.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to operate

and maintain its motor vehicle in a reasonably safe manner.

14.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was negligent in one or more of the following respects:

       a)     Was in contact with a driver via telephone when it was not safe to do so;

       b)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;

       c)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;

       d)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;

       e)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);

       f)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);

       g)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

       h)     Operated a 2014 Peterbilt truck with defective equipment;

       i)     Operated a 2014 Peterbilt at excessive speed;

       j)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;

       k)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;

       l)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;




                                              127
                     3:19-cv-03220-SEM-TSH # 67              Page 128 of 163




       m)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);

       n)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);

       o)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7;

       p)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same;

       q)      Failed to meet the requirements of Title 49, Code of Federal Regulations, §390.3(e)
               which states that every employer and driver shall be knowledgeable of and comply
               with all regulations contained in this subchapter that are applicable to that motor
               carrier's operations, and all motor vehicle equipment and accessories required by
               this chapter shall be maintained in compliance with all applicable performance and
               design criteria set forth in that chapter;

       r)      Failed to be responsible for the management, maintenance, operation, and driving
               of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or dispatching
               of drivers, and failed to instruct agents, drivers, and employees in compliance with
               the rules in this part in violation of the requirements of Title 49, Code of Federal
               Regulations, §392.1; and

       s)      Instructed, pressured, or allowed the operation of the 2014 Peterbilt between points
               in such period of time as would necessitate the 2014 Peterbilt being operated at
               speeds greater than those prescribed by the jurisdictions in or through which the
               commercial motor vehicle is being operated in violation of the requirements of Title
               49, Code of Federal Regulations, §392.6.

15.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, ROBERT G. ELMORE, sustained a

head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness and pain

and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00).



                                                 128
                       3:19-cv-03220-SEM-TSH # 67            Page 129 of 163




 COUNT XXXIII – WILLFUL AND WANTON - MURRAY BROS, LLC – ROBERT G.
                             ELMORE

       NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, MURRAY BROS, LLC, stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, MURRAY BROS, LLC, was a transport company doing

business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC,

owned, operated, maintained, managed, and controlled a 2014 Peterbilt Truck heading in a

northbound direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a 2014 Peterbilt

Truck in a northbound direction on Interstate 55 at or near milepost 102.

5.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, MURRAY BROS, LLC, on Interstate 55 did not function properly due to normal

wear and tear.

6.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, MURRAY BROS, LLC, was

not operable.

7.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, was

communicating with Defendant, JIMMIE DALE COX, via a telephone.

8.     On April 29, 2018, at approximately 5:34 P.M., Defendant, MURRAY BROS LLC, by and

through its agent and/or employee Defendant, JIMMIE DALE COX, knowingly could not produce


                                                 129
                       3:19-cv-03220-SEM-TSH # 67         Page 130 of 163




written logs, electronic logs, or driver’s record of duty status to the police at the scene of the

collision.

9.        On April 29, 2018, at approximately 5:34 P.M., Defendant, MURRAY BROS LLC,

knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

10.       On April 29, 2018, at approximately 5:34 P.M., Defendant, MURRAY BROS LLC, knew

or should have known that the 2014 Peterbilt was being operated with the governor set at 70 miles

per hour.

11.       On April 29, 2018, at approximately 5:34 P.M., Defendant, MURRAY BROS LLC,

permitted and knew that the 2014 Peterbilt was being operated with the brakes being modified

with pliers.

12.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Elsberry County, Missouri.

13.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an accident

on Missouri Highway 32.

14.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

15.       On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.



                                               130
                        3:19-cv-03220-SEM-TSH # 67         Page 131 of 163




16.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

17.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

18.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

19.    On and before April 29, 2018, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

20.    On and before April 29, 2019, Defendant, MURRAY BROS, LLC, knew or should have

known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

22.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.




                                               131
                     3:19-cv-03220-SEM-TSH # 67            Page 132 of 163




23.    On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

24.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

25.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, collided with

the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

26.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, MURRAY BROS, LLC, and JIMMIE DALE COX, and the vehicle driven by

TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the rear

end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

27.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

28.     On April 29, 2018, Defendant, MURRAY BROS, LLC, owed a duty of care to refrain

from acting with utter indifference and/or conscious disregard for the safety of others.

29.    At the time and place aforesaid, Defendant, MURRAY BROS, LLC, by and through its

agents and/or employees, was willful and wanton in one or more of the following respects:

       a)      With utter indifference and/or conscious disregard was in contact with a driver via
               telephone when it was not safe to do so;

       b)      With utter indifference and/or conscious disregard operated a motor vehicle while
               using a hand-held mobile telephone in violation of Title 49, Code of Federal
               Regulations, §392.82;




                                                132
          3:19-cv-03220-SEM-TSH # 67              Page 133 of 163




c)   With utter indifference and/or conscious disregard failed to maintain the brakes of
     his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

d)   With utter indifference and/or conscious disregard failed to operate a commercial
     vehicle in accordance with the laws and regulations of the Code of Federal
     Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

e)   With utter indifference and/or conscious disregard drove a motor vehicle without
     first being satisfied that the motor vehicle was in a safe operating condition in
     violation of 49 CFR §396.13(a);

f)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of 49
     CFR §396.7(a);

g)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of Title
     49, Code of Federal Regulations, §392.82;

h)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     with defective equipment and at excessive speed;

i)   With utter indifference and/or conscious disregard operated a commercial motor
     vehicle in violation of 49 CFR §393.45;

j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);

n)   With utter indifference and/or conscious disregard drove a commercial motor
     vehicle without first being satisfied that the service brakes and truck brake
     connections were in good working order in violation of the provisions of 49 CFR
     §392.7;




                                      133
                     3:19-cv-03220-SEM-TSH # 67             Page 134 of 163




       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

30.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, MURRAY BROS, LLC, Plaintiff, ROBERT G. ELMORE,

sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness

and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, MURRAY BROS, LLC, for an amount exceeding SEVENTY-FIVE THOUSAND

DOLLARS (75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.

       COUNT XXXIV – NEGLIGENCE - JIMMIE DALE COX – ROBERT G. ELMORE

       NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:


                                                134
                     3:19-cv-03220-SEM-TSH # 67              Page 135 of 163




1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

3.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

4.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

5.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

7.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

8.      On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty of care to operate his

motor vehicle in a reasonably safe manner.




                                                 135
                    3:19-cv-03220-SEM-TSH # 67           Page 136 of 163




9.     At the time and place aforesaid, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a trailer with defective equipment;
       m)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       n)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
              violation of the provisions of 49 CFR §393.40;
       o)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
              commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       q)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
              §396.3(a);



                                              136
                     3:19-cv-03220-SEM-TSH # 67              Page 137 of 163




        p)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1); and
        q)     Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

10.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, JIMMIE DALE COX, Plaintiff, ROBERT G. ELMORE, sustained a head

injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness and pain and

suffering in the past, present and in the future and medical bills.

        WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00).

      COUNT XXXV – WILLFUL AND WANTON - JIMMIE DALE COX – ROBERT G.

                                             ELMORE

        NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, JIMMIE DALE COX, stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, operated,

maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound direction on

Interstate 55 at or near milepost 102.

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the governor set at 70 miles per hour.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX, was

operating the 2014 Peterbilt with the brakes being modified with pliers.


                                                 137
                     3:19-cv-03220-SEM-TSH # 67             Page 138 of 163




5.     On April 29, 2018, at approximately 5:34 p.m., Defendant JIMMIE DALE COX, was

operating the 2014 Peterbilt with inoperable brakes.

6.     On April 29, 2018, Defendant, JIMMIE DALE COX, knew the 2014 Peterbilt was not safe

to be operated on the roadway.

7.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

9.     At the time and place aforesaid, the 2014 Peterbilt operated, maintained, managed, and

controlled by Defendant, JIMMIE DALE COX, collided with the rear of the 2017 Kia Sedona

being operated by TIMOTHY J. KNOLL.

10.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendant, JIMMIE DALE COX, and the vehicle being driven by TIMOTHY J. KNOLL, the

vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the vehicle being

operated by the Plaintiff, JULIE A. SWANSON.

11.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

12.     On April 29, 2018, Defendant, JIMMIE DALE COX, owed a duty to care to refrain from

acting with utter indifference and/or conscious disregard for the safety of others.

13.    At the time and place aforesaid, Defendant, JIMMIE DALE COX, was willful and wanton

in one or more of the following respects:



                                                138
          3:19-cv-03220-SEM-TSH # 67              Page 139 of 163




a)   Operated its motor vehicle without keeping a proper and sufficient lookout;

b)   With utter indifference and/or conscious disregard operated a motor vehicle while
     using a hand-held mobile telephone in violation of Title 49, Code of Federal
     Regulations, §392.82;

c)   With utter indifference and/or conscious disregard failed to maintain the brakes of
     his 2014 Peterbilt truck in good working order in violation of 625 ILCS §5/12-301;

d)   With utter indifference and/or conscious disregard failed to operate a commercial
     vehicle in accordance with the laws and regulations of the Code of Federal
     Regulations in violation of Title 49, Code of Federal Regulations, §392.2;

e)   With utter indifference and/or conscious disregard drove a motor vehicle without
     first being satisfied that the motor vehicle was in a safe operating condition in
     violation of 49 CFR §396.13(a);

f)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of 49
     CFR §396.7(a);

g)   With utter indifference and/or conscious disregard operated a motor vehicle in such
     a condition as was likely to cause an accident in violation of the provisions of Title
     49, Code of Federal Regulations, §392.82;

h)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     with defective equipment;

i)   With utter indifference and/or conscious disregard operated a commercial motor
     vehicle in violation of 49 CFR §393.45;

j)   With utter indifference and/or conscious disregard failed to maintain the required
     brake systems on the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §393.40;

k)   With utter indifference and/or conscious disregard failed to maintain properly
     performing brakes on the 2014 Peterbilt truck and commercial motor vehicle in
     violation of the requirements of 49 CFR §393.52;

l)   With utter indifference and/or conscious disregard failed to inspect the 2014
     Peterbilt truck in violation of the provisions of 49 CFR §396.3(a);

m)   With utter indifference and/or conscious disregard operated a 2014 Peterbilt truck
     when it was not in a safe and proper operating condition in violation of the
     provisions of 49 CFR §396.3(a)(1);



                                      139
                     3:19-cv-03220-SEM-TSH # 67              Page 140 of 163




       n)      With utter indifference and/or conscious disregard drove a commercial motor
               vehicle without first being satisfied that the service brakes and truck brake
               connections were in good working order in violation of the provisions of 49 CFR
               §392.7;

       o)      With utter indifference and/or conscious disregard operated a motor vehicle in
               violation of Title 49, Code of Federal Regulations, §393.45 by modifying the brake
               tubing and hoses and failing to maintain same;

       p)      With utter indifference and/or conscious disregard failed to meet the requirements
               of Title 49, Code of Federal Regulations, §390.3(e) which states that every
               employer and driver shall be knowledgeable of and comply with all regulations
               contained in this subchapter that are applicable to that motor carrier's operations,
               and all motor vehicle equipment and accessories required by this chapter shall be
               maintained in compliance with all applicable performance and design criteria set
               forth in that chapter;

       q)      With utter indifference and/or conscious disregard failed to be responsible for the
               management, maintenance, operation, and driving of the 2014 Peterbilt, and the
               hiring, supervising, training, assigning, or dispatching of drivers, and failed to
               instruct agents, drivers, and employees in compliance with the rules in this part in
               violation of the requirements of Title 49, Code of Federal Regulations, §392.1; and

       r)      With utter indifference and/or conscious disregard instructed, pressured, or allowed
               the operation of the 2014 Peterbilt between points in such period of time as would
               necessitate the 2014 Peterbilt being operated at speeds greater than those prescribed
               by the jurisdictions in or through which the commercial motor vehicle is being
               operated in violation of the requirements of Title 49, Code of Federal Regulations,
               §392.6.

14.    As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, JIMMIE DALE COX, Plaintiff, ROBERT G. ELMORE, sustained

a head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness and pain

and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, JIMMIE DALE COX, for an amount exceeding SEVETY-FIVE THOUSAND

DOLLARS ($75,000.00), including interests and costs including punitive damages appropriate to

deter Defendant’s Willful and Wanton conduct.



                                                 140
                     3:19-cv-03220-SEM-TSH # 67              Page 141 of 163




COUNT XXXVI – VICARIOUS LIABILITY – PIRAMAL GLASS-USA, INC. – ROBERT
                            G. ELMORE

       NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the County

of Cook, State of Illinois.

3.     On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.     At all relevant times, Defendant, MURRAY BROS, LLC and JIMMIE DALE COX, were

an actual, implied and/or apparent agents, servants, and/or employees of Defendant, PIRAMAL

GLASS-USA, INC., where Defendant, PIRAMAL GLASS-USA, INC., controlled the conduct,

actions, direction, means, methods, and the manner of work performed by Defendants, MURRAY

BROS, LLC, and JIMMIE DALE COX.

5.     On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX, operated,

managed, maintained and controlled a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

6.     That on April 29, 2018, at approximately 5:34 P.M., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.


                                                 141
                    3:19-cv-03220-SEM-TSH # 67            Page 142 of 163




7.     On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

8.     On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.

9.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

11.    At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

12.    At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

13.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.




                                               142
                    3:19-cv-03220-SEM-TSH # 67           Page 143 of 163




14.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., by and through its agent

and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

15.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., by and

through its actual, implied and/or apparent agents, servants, and/or employees Defendants,

MURRAY BROS, LLC and JIMMIE DALE COX, was negligent in one or more of the following

respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Operated a motor vehicle while using a hand-held mobile telephone in violation of
              Title 49, Code of Federal Regulations, §392.82;
       g)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       h)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       i)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       k)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       l)     Operated a 2014 Peterbilt truck with defective equipment;

                                              143
                     3:19-cv-03220-SEM-TSH # 67              Page 144 of 163




       m)      Operated a trailer with defective equipment;
       n)      Operated a commercial motor vehicle in violation of 49 CFR §393.45;
       o)      Failed to maintain the required brake systems on the 2014 Peterbilt truck in
               violation of the provisions of 49 CFR §393.40;
       p)      Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
               commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
       q)      Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
               §396.3(a);
       r)      Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
               condition in violation of the provisions of 49 CFR §396.3(a)(1);
       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7; and
       t)      Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,
               §393.45 by modifying the brake tubing and hoses and failing to maintain same.

16.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, ROBERT G. ELMORE,

sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness

and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00).

 COUNT XXXVII – NEGLIGENT HIRING – PIRAMAL GLASS-USA, INC. – ROBERT
                            G. ELMORE

       NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.



                                                 144
                     3:19-cv-03220-SEM-TSH # 67              Page 145 of 163




2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendants, MURRAY BROS, LLC and JIMMIE DALE COX, operated,

managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on Interstate

55 at or near milepost 102.

5.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.      On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.      At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.      At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.



                                                 145
                        3:19-cv-03220-SEM-TSH # 67      Page 146 of 163




9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.    On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of improper

backing in Illinois.

11.    On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

12.    On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

13.    On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in excess

of 10 mph in Wisconsin.

14.    On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident in

Granada, Mississippi.

15.    On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

16.    That on April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through its agent and/or employee JIMMIE DALE COX, was operating the 2014

Peterbilt with the governor set at 70 miles per hour.

17.    On and before April 29, 2018, the air brakes for the 2014 Peterbilt Truck being operated

by Defendant, PIRAMAL GLASS-USA, INC., on Interstate 55 did not function properly due to

normal wear and tear.

18.    On and before April 29, 2018, the electronic logging device for the 2014 Peterbilt Truck

owned, operated, controlled, managed and maintained by Defendant, PIRAMAL GLASS-USA,

INC., was not operable.



                                                146
                     3:19-cv-03220-SEM-TSH # 67            Page 147 of 163




19.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

20.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.

21.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

22.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.

23.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

24.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

25.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

26.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.



                                                147
                    3:19-cv-03220-SEM-TSH # 67              Page 148 of 163




27.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

employ a competent and careful trucking company to transport its goods on our roadways.

28.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was negligent

in one or more of the following respects:

       a)      employing MURRAY BROS, LLC, and JIMMIE DALE COX, without conducting
               an investigation into their skill, fitness, competence and safety record, which would
               have revealed that they were, in fact, unskilled, unfit, incompetent and had a record
               of dangerous behavior and equipment;

       b)      employing MURRAY BROS, LLC, despite it being unskilled, unfit, incompetent
               and having a record of dangerous behavior and equipment, all of which was or
               should have been known;

       c)      Permitted its motor vehicle to be operated in such a manner as was likely to cause
               an accident;

       d)      Permitted its driver to drive in excess of the hours of service provisions of Title
               49, Code of Federal Regulations, §395.0 et seq;

       e)      Failed to meet the requirements of Title 49, Code of Federal Regulations,
               §390.3(e) which states that every employer and driver shall be knowledgeable of
               and comply with all regulations contained in this subchapter that are applicable to
               that motor carrier's operations, and all motor vehicle equipment and accessories
               required by this chapter shall be maintained in compliance with all applicable
               performance and design criteria set forth in that chapter;

       f)      Falsified certificates, reports and records in violation of the requirements of Title
               49, Code of Federal Regulations, §390.35;

       g)      Failed to be responsible for the management, maintenance, operation, and driving
               of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or
               dispatching of drivers, and failed to instruct agents, drivers, and employees in
               compliance with the rules in this part in violation of the requirements of Title 49,
               Code of Federal Regulations, §392.1;

       h)      Instructed, pressured, or allowed the operation of the 2014 Peterbilt between
               points in such period of time as would necessitate the 2014 Peterbilt being
               operated at speeds greater than those prescribed by the jurisdictions in or through
               which the commercial motor vehicle is being operated in violation of the
               requirements of Title 49, Code of Federal Regulations, §392.6;




                                                148
                     3:19-cv-03220-SEM-TSH # 67              Page 149 of 163




        i)     Failed to inspect the service brakes, including trailer brake connections, to make
               sure they were in good working order in violation of the requirements of Title 49,
               Code of Federal Regulations, §392.7;

        j)     Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of
               the requirements of Title 49, Code of Federal Regulations, §393.48(a);

        k)     Failed to record the driver's duty status for each 24-hour period in violation of the
               requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of
               duty status;

        l)     Failed to be knowledgeable of, and in compliance with, the full scope of the
               requirements and specifications, especially in regard to equipment such as brakes
               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1; and

        m)     Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to
               modifying the brakes, which were inoperable, and the ELD which was inoperable
               in violation of part Title 49, Code of Federal Regulations, § 396.7.

29.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, Plaintiff, ROBERT G.

ELMORE, sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest,

dizziness and pain and suffering in the past, present and in the future and medical bills.

        WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00).

      COUNT XXXVIII – WILLFUL AND WANTON – PIRAMAL GLASS-USA, INC. –
                            ROBERT G. ELMORE

        NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, PIRAMAL GLASS-USA, INC., stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.




                                                 149
                     3:19-cv-03220-SEM-TSH # 67              Page 150 of 163




2.      On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., was a company that

specialized in glass bottling and transported its materials interstate and did business in the State of

Illinois.

3.      On April 25, 2018, Defendant, PIRAMAL GLASS-USA, INC., hired, contracted with

and/or retained, Defendant, MURRAY BROS, LLC, to transport glass bottles/jars from Missouri

to Wisconsin.

4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., by and through Defendant, MURRAY BROS, LLC, and Defendant, JIMMIE DALE COX,

operated, managed, controlled and maintained a 2014 Peterbilt Truck in a northbound direction on

Interstate 55 at or near milepost 102.

5.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

6.      On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.      At the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA, INC. and JIMMIE DALE COX, collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8.      At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, PIRAMAL GLASS-USA, INC., and JIMMIE DALE COX, and the vehicle driven

by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with the

rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.



                                                 150
                     3:19-cv-03220-SEM-TSH # 67          Page 151 of 163




9.        On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

10.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knowingly permitted the 2014 Peterbilt to be operated without a working electronic logging

device.

11.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., knew or should have known that the 2014 Peterbilt was being operated with the governor

set at 70 miles per hour.

12.       On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

INC., permitted and knew that the 2014 Peterbilt was being operated with the brakes being

modified with pliers.

13.       On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

14.       On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

15.       On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.

16.       On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump

in Batesville, Mississippi.



                                              151
                     3:19-cv-03220-SEM-TSH # 67            Page 152 of 163




17.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident

in Pocahontas, Illinois.

18.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding

in excess of 10 mph in Wisconsin.

19.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an

accident in Granada, Mississippi.

20.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX,

was involved in an accident on Highway 55 in Mississippi.

21.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that on an unknown date prior to April 29, 2018, the Federal Motor Carrier Safety

Administration promulgated a set of criteria that would define conditions in which a driver or

commercial motor vehicle out of service (“OOS”) or remove the driver or commercial motor

vehicle from the roadway.

22.    Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated a set

of criteria that would define conditions in which a driver or commercial motor vehicle out of

service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

23.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for its vehicles.




                                               152
                     3:19-cv-03220-SEM-TSH # 67            Page 153 of 163




24.    Upon information and belief, on and before April 29, 2018, Defendant, MURRAY BROS,

LLC, had an out-of-service order violation that exceeded the national average for drivers.

25.    On April 29, 2018, the there was an air leak at the axel 5 brake chamber for the 2014

Peterbilt Truck being operated by Defendant, JIMMIE DALE COX, in violation of 49 CFR

§393.45 governing brake tubing and hoses for motor carriers.

26.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

27.    Upon information and belief, on and before April 29, 2018, had Defendant, PIRAMAL

GLASS-USA, INC., searched the Federal Motor Carrier Safety Administration website it would

have learned that Defendant, MURRAY BROS, LLC, had an out of service order violation that

exceeded that national average for drivers.

28.    Upon information and belief, on and before April 29, 2018, Defendant, PIRAMAL

GLASS-USA, INC., did not perform a search of Defendant, JIMMIE DALE COX’s, driving

record nor a safety search of Defendant, MURRAY BROS, LLC.

29.    On and before April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., knew or should

have known that Defendant, JIMMIE DALE COX, and Defendant, MURRAY BROS, LLC, were

unfit to transport glass bottles/jars from Missouri to Wisconsin.

30.     On April 29, 2018, Defendant, PIRAMAL GLASS-USA, INC., owed a duty of care to

refrain from willful and wanton conduct to employ a competent and careful trucking company to

transport its goods on our roadways.

31.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, INC., was willful

and wanton in one or more of the following respects:



                                                153
          3:19-cv-03220-SEM-TSH # 67              Page 154 of 163




a)   With utter indifference and/or conscious disregard employed MURRAY BROS,
     LLC, and JIMMIE DALE COX, without conducting an investigation into their
     skill, fitness, competence and safety record, which would have revealed that they
     were, in fact, unskilled, unfit, incompetent and had a record of dangerous behavior
     and equipment;

b)   With utter indifference and/or conscious disregard employed MURRAY BROS,
     LLC, despite it being unskilled, unfit, incompetent and having a record of
     dangerous behavior and equipment, all of which was or should have been known;

c)   With utter indifference and/or conscious disregard permitted its motor vehicle to
     be operated in such a manner as was likely to cause an accident;

d)   With utter indifference and/or conscious disregard permitted its driver to drive in
     excess of the hours of service provisions of Title 49, Code of Federal Regulations,
     §395.0 et seq;

e)   With utter indifference and/or conscious disregard failed to meet the requirements
     of Title 49, Code of Federal Regulations, §390.3(e) which states that every
     employer and driver shall be knowledgeable of and comply with all regulations
     contained in this subchapter that are applicable to that motor carrier's operations,
     and all motor vehicle equipment and accessories required by this chapter shall be
     maintained in compliance with all applicable performance and design criteria set
     forth in that chapter;

f)   With utter indifference and/or conscious disregard falsified certificates, reports
     and records in violation of the requirements of Title 49, Code of Federal
     Regulations, §390.35;

g)   With utter indifference and/or conscious disregard failed to be responsible for the
     management, maintenance, operation, and driving of the 2014 Peterbilt, and the
     hiring, supervising, training, assigning, or dispatching of drivers, and failed to
     instruct agents, drivers, and employees in compliance with the rules in this part in
     violation of the requirements of Title 49, Code of Federal Regulations, §392.1;

h)   With utter indifference and/or conscious disregard instructed, pressured, or
     allowed the operation of the 2014 Peterbilt between points in such period of time
     as would necessitate the 2014 Peterbilt being operated at speeds greater than those
     prescribed by the jurisdictions in or through which the commercial motor vehicle
     is being operated in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.6;

i)   With utter indifference and/or conscious disregard failed to inspect the service
     brakes, including trailer brake connections, to make sure they were in good
     working order in violation of the requirements of Title 49, Code of Federal
     Regulations, §392.7;


                                      154
                       3:19-cv-03220-SEM-TSH # 67             Page 155 of 163




           j)     With utter indifference and/or conscious disregard failed to make sure the brakes
                  were operable in the 2014 Peterbilt, in violation of the requirements of Title 49,
                  Code of Federal Regulations, §393.48(a);

           k)     With utter indifference and/or conscious disregard failed to record the driver's
                  duty status for each 24-hour period in violation of the requirements of Title 49,
                  Code of Federal Regulations, § 395.8 Driver's record of duty status;

           l)     With utter indifference and/or conscious disregard failed to be knowledgeable of,
                  and in compliance with, the full scope of the requirements and specifications,
                  especially in regard to equipment such as brakes and ELD in violation of part
                  Title 49, Code of Federal Regulations, § 393.1; and

           m)     With utter indifference and/or conscious disregard permitted the unsafe operation
                  of the 2014 Peterbilt, specifically in respect to modifying the brakes, which were
                  inoperable, and the ELD which was inoperable in violation of part Title 49, Code
                  of Federal Regulations, § 396.7.

32.        As a direct and proximate result of one or more of the aforesaid willful and wanton acts

and/or omissions of Defendant, PIRAMAL GLASS-USA, INC., Plaintiff, ROBERT G. ELMORE,

sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest, dizziness

and pain and suffering in the past, present and in the future and medical bills.

           WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, PIRAMAL GLASS-USA, INC., for an amount exceeding SEVENTY-FIVE

THOUSAND dollars ($75,000.00), including interests and costs including punitive damages

appropriate to deter Defendant’s Willful and Wanton conduct.

 COUNT XXXIX – VICARIOUS LIABILITY - LARRY MURRAY TRUCKING, INC. –
                        ROBERT G. ELMORE

           NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC.,

stating:




                                                  155
                     3:19-cv-03220-SEM-TSH # 67              Page 156 of 163




1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.     On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.

3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.



                                                 156
                    3:19-cv-03220-SEM-TSH # 67           Page 157 of 163




9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

vehicle in a reasonably safe manner.

10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., by

and through its agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or

more of the following respects:

       a)     Operated its motor vehicle without keeping a proper and sufficient lookout;

       b)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway, or which endangered the safety of persons
              or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

       c)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/11-601;

       d)     Followed Plaintiff’s vehicle more closely than was reasonable and prudent, in
              violation of Illinois Compiled Statutes, 625 ILCS 5/11-710;
       e)     Was using an electronic communication device in violation of 625 ILCS 5/12-610.2
              (b);
       f)     Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
              violation of 625 ILCS §5/12-301;
       g)     Failed to operate a commercial vehicle in accordance with the laws and regulations
              of the Code of Federal Regulations in violation of Title 49, Code of Federal
              Regulations, §392.2;
       h)     Drove a motor vehicle without first being satisfied that the motor vehicle was in a
              safe operating condition in violation of 49 CFR §396.13(a);
       i)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of 49 CFR §396.7(a);
       j)     Operated a motor vehicle in such a condition as was likely to cause an accident in
              violation of the provisions of Title 49, Code of Federal Regulations, §392.82;
       k)     Operated a 2014 Peterbilt truck with defective equipment;
       l)     Operated a trailer with defective equipment;
       m)     Operated a commercial motor vehicle in violation of 49 CFR §393.45;



                                              157
                       3:19-cv-03220-SEM-TSH # 67            Page 158 of 163




           n)     Failed to maintain the required brake systems on the 2014 Peterbilt truck in
                  violation of the provisions of 49 CFR §393.40;
           o)     Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
                  commercial motor vehicle in violation of the requirements of 49 CFR §393.52;
           q)     Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
                  §396.3(a);
           p)     Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
                  condition in violation of the provisions of 49 CFR §396.3(a)(1); and
           q)     Drove a commercial motor vehicle without first being satisfied that the service
                  brakes and truck brake connections were in good working order in violation of the
                  provisions of 49 CFR §392.7.

11.        As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, ROBERT G.

ELMORE, sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest,

dizziness and pain and suffering in the past, present and in the future and medical bills.

           WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00).

COUNT XXXX– NEGLIGENCE - LARRY MURRAY TRUCKING, INC. – ROBERT G.
                            ELMORE

           NOW COMES Plaintiff, ROBERT G. ELMORE, by and through his attorneys,

CLIFFORD LAW OFFICES, complaining of Defendant, LARRY MURRAY TRUCKING, INC.,

stating:

1.         On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.         On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., was a transport

company doing business interstate.



                                                  158
                     3:19-cv-03220-SEM-TSH # 67           Page 159 of 163




3.     On April 29, 2018, at approximately 5:34 p.m., Defendant, LARRY MURRAY

TRUCKING, INC., by and through its agent and/or employee Defendant, JIMMIE DALE COX,

operated, maintained, managed and controlled a 2014 Peterbilt Truck heading in a northbound

direction on Interstate 55 at or near milepost 102.

4.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL operated a 2017

Kia Sedona in a northbound direction on Interstate 55 at or near milepost 102 immediately in front

of the 2014 Peterbilt Truck.

5.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON, operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102 immediately

in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

6.     At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained, managed,

and controlled by Defendants, LARRY MURRAY TRUCKING, INC. and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

7.     At the time and place aforesaid, because of the impact between the vehicle being operated

by Defendants, LARRY MURRAY TRUCKING, INC., and JIMMIE DALE COX, and the vehicle

driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL collided with

the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

8.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE, was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

9.      On April 29, 2018, Defendant, LARRY MURRAY TRUCKING, INC., owed a duty of

care to operate and maintain its motor vehicle in a reasonably safe manner.

10.    At the time and place aforesaid, Defendant, LARRY MURRAY TRUCKING, INC., was

negligent in one or more of the following respects:



                                                159
          3:19-cv-03220-SEM-TSH # 67                Page 160 of 163




a)   Failed to make a reasonable inquiry as to its driver’s competence;

b)   Selected an incompetent and unfit driver;

c)   Failed to select a competent and fit driver;

d)   Hired and retained an unsafe and unqualified driver;

e)   Was in contact with a driver via telephone when it was not safe to do so;

f)   Hired and retained an inadequately trained and incompetent driver;

g)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in
     violation of 625 ILCS §5/12-301;

h)   Failed to operate a commercial vehicle in accordance with the laws and regulations
     of the Code of Federal Regulations in violation of Title 49, Code of Federal
     Regulations, §392.2;

i)   Drove a motor vehicle without first being satisfied that the motor vehicle was in a
     safe operating condition in violation of 49 CFR §396.13(a);

j)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of 49 CFR §396.7(a);

k)   Operated a motor vehicle in such a condition as was likely to cause an accident in
     violation of the provisions of Title 49, Code of Federal Regulations, §392.82;

l)   Operated a 2014 Peterbilt truck with defective equipment;

m)   Operated a trailer with defective equipment;

n)   Operated a commercial motor vehicle in violation of 49 CFR §393.45;

o)   Failed to maintain the required brake systems on the 2014 Peterbilt truck in
     violation of the provisions of 49 CFR §393.40;

p)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and
     commercial motor vehicle in violation of the requirements of 49 CFR §393.52;

q)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of 49 CFR
     §396.3(a);

r)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating
     condition in violation of the provisions of 49 CFR §396.3(a)(1); and



                                      160
                     3:19-cv-03220-SEM-TSH # 67             Page 161 of 163




       s)      Drove a commercial motor vehicle without first being satisfied that the service
               brakes and truck brake connections were in good working order in violation of the
               provisions of 49 CFR §392.7.

11.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, LARRY MURRAY TRUCKING, INC, Plaintiff, ROBERT G.

ELMORE, sustained a head injury, multiple bruising and swelling of his face, eyes, head and chest,

dizziness and pain and suffering in the past, present and in the future and medical bills.

       WHEREFORE, Plaintiff, ROBERT G. ELMORE, prays that judgment be entered against

the Defendant, LARRY MURRAY TRUCKING, INC., for an amount exceeding SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00).


                                        JURY DEMAND

Plaintiffs Demand a Trial by Jury




Dated July 8, 2020                            Respectfully Submitted,

                                              BY: /s/Sean P. Driscoll
                                              Sean P. Driscoll
                                              CLIFFORD LAW OFFICES, P.C.
                                              120 North LaSalle Street, 31st Floor
                                              Chicago, IL 60602
                                              (312) 899-9090
                                              (312) 343-5508
                                              SPD@cliffordlaw.com
                                              Attorney for Plaintiffs




                                                161
                    3:19-cv-03220-SEM-TSH # 67          Page 162 of 163




                               CERTIFICATE OF SERVICE
     I hereby certify that on July 8, 2020, I electronically filed the foregoing, PLAINTIFFS’
SECOND AMENDED COMPLAINT AT LAW with the Clerk of the Court using the
CM/ECF System, which will send notifications of such to all attorneys of record.

Attorney for MARGARITA A. MARTINEZ
Timothy A. Deffet
The Law Office of Timothy J. Deffet
5875 N. Lincoln Ave. #231
Chicago, IL 60659
773-627-4719 (phone)
888-294-3053 (fax)
tim@timdeffetlaw.com

Attorney for PIRAMAL GLASS-USA, Inc.
M. Tucker Blaser
Brown & James, P.C.
Richland Plaza I
525 W. Main St., Ste 200
Belleville, IL 62220-1547
618-235-5590 (phone)
618-235-5591 (fax)
tblaser@bjpc.com
bpfalzgraf@bjpc.com
gjahr@bjpc.com

Attorney for MURRAY BROS, LLC and
JIMMIE DALE COX
Matthew S. Hefflefinger
Rex K. Linder
Devin M. Taseff
Heyl, Royster,Voelker & Allen, P.C.
300 Hamilton Boulevard
P.O. Box 6199
Peoria, IL 61601-6199
(309) 676-0400
Fax (309) 676-3374
mhefflefinger@heylroyster.com
dtaseff@heylroyster.com
peoecf@heylroyster.com
rlinder@heylroyster.com
dfair@heylroyster.com
CSmith2@heylroyster.com

Attorney for LARRY MURRAY TRUCKING, INC.
Daniel E. Wilke

                                             162
                  3:19-cv-03220-SEM-TSH # 67   Page 163 of 163




James A. Wilke
Wilke & Wilke, P.C.
2708 Olive Street
St. Louis, MO 63103
314-371-0800 (phone)
314-371-0900 (fax)
wilke@wilkewilke.net
jwilke@wilkewilke.net



                                                      s/ Sean P. Driscoll




                                     163
